 

Exhibit 10.1

 

75 HAYDEN AVENUE

LEXINGTON, MASSACHUSETTS 02421

 

LEASE SUMMARY SHEET

 



Execution Date: March 16, 2020     Tenant: VOYAGER THERAPEUTICS, INC.,   a
Massachusetts corporation    

Tenant’s Mailing

Address Prior to

Occupancy:

64 Sidney Street
Cambridge, Massachusetts 02139         Landlord: HCP/KING 75 HAYDEN LLC,   a
Delaware limited liability company     Building: 75 Hayden Avenue, Lexington,
Massachusetts 02421.  The Building is currently under construction and shall
consist of four (4) stories and contain approximately 214,440 rentable square
feet.  The land (the “Land”) on which the Building is located is described as
“Building 75” on Exhibit 2A attached hereto and made a part hereof.     Campus:
Approximately 37.36 acres of land described on Exhibit 2B (including the Land
described above, which Land is a portion of the land described on Exhibit 2B)
together with the Building described above, the buildings now known as and
numbered 45 Hayden Avenue, 55 Hayden Avenue (“Building 55”), and 65 Hayden
Avenue (“Building 65”), and any other building and/or improvements constructed
on the land constituting the Campus.  The Campus includes a garage adjacent to
Building 65, a garage adjacent to the Building (the “Garage”) and surface
parking spaces, all as more particularly shown on Exhibit 3 attached hereto,
which are used in common by the tenants of the Campus.     Premises: Areas on
the first (1st) floor, the second (2nd) floor, the Penthouse and the roof of the
Building, containing approximately 32,142 rentable square feet in the aggregate.
The Premises consist of:       Prime Premises, which are located on the north
side of the second (2nd) floor of the Building, as more particularly shown on
Exhibit 1A attached hereto and made a part hereof;       PH System Premises,
which are located on the first (1st) floor of the Building. The PH System
Premises are located in a common room (the “PH System Room”) which contains the
PH systems of other tenants and are shown on Exhibit 1B attached hereto and made
a part hereof;

 



1

 

 



  Storage Premises, which are located on the first (1st) floor, as shown on
Exhibit 1C attached hereto and made a part hereof. The Storage Premises will be
a caged area located in a common room (the “Storage Room”) which contains
storage areas of other tenants; and       Penthouse Equipment Premises, which
are located on the Penthouse floor, as shown on Exhibit 1D attached hereto and
made a part hereof. The Penthouse Equipment Premises are located in a common
room (the “Penthouse Equipment Room”) which contains equipment of other tenants.
      Generator Premises, as defined in Section 1.4(b), which will be located on
the roof, as shown on Exhibit 1D.       The term “Premises” shall mean the Prime
Premises, PH System Premises, Storage Premises, Penthouse Equipment Premises and
Generator Premises, as applicable. Exhibit 1A, Exhibit 1B, Exhibit 1C, and
Exhibit 1D are hereinafter referred to as the “Lease Plans”.       Landlord and
Tenant stipulate and agree that the Rentable Square Footage of the Building and
the Rentable Square Footage of the Premises are correct and shall not be
remeasured.



 

Property: The Building, the Garage, the Land, and other improvements located on,
and to be constructed on, the Land.     Parking Areas: The surface parking lots
and parking garages, including the Garage located on the Campus that Landlord
provides for parking by all tenants of the Campus.  The parties acknowledge that
the parking garage serving 65 Hayden Avenue is not included in the Parking
Areas.    

Term

Commencement

Date:

The earlier of (i) the date that Tenant first commences to use the Premises, or
any portion thereof, for any Permitted Use, or (ii) the Substantial Completion,
as hereinafter defined, of Landlord’s Work, as hereinafter defined.  Landlord’s
Work includes all Building Common Areas.  The parties estimate that that the
Term Commencement Date will occur on or about October 29, 2020 (“Estimated Term
Commencement Date”).  The installation of Tenant’s furniture and fixtures in the
Premises shall not be deemed to be “use of the Premises for any Permitted Use”
for the purposes of the definition of Term Commencement Date.



 



2

 

 

Rent

Commencement

Date:

The date that is three (3) months after the Term Commencement Date.    
Expiration Date: Ten (10) years and three (3) months after the Term Commencement
Date, except that if the Term Commencement Date does not occur on the first day
of a calendar month, then the Expiration Date shall be the last day of the
calendar month in which the date ten (10) years and three (3) months after the
Term Commencement Date occurs.     Extension Term(s): Subject to Section 1.2
below, one (1) extension term of five (5) years.     Landlord’s
Contribution: Up to $6,106,980.00 (comprised of the TI Allowance of up to
$5,624,850.00 and the Additional TI Allowance, if so elected by Tenant, of up to
$482,130.00), all subject to Article 4 below and Exhibit 4 attached hereto.    
Permitted Uses:

Subject to Legal Requirements, Tenant shall have the right to use the following
portions of the Premises only for the following uses:

 

Prime Premises: General office, research, development, laboratory, GxP, process
manufacturing, animal care facilities (limited to small rodents, subject to
Section 4.6 of this Lease), warehouse use, and other ancillary uses related to
the foregoing;

 

PH System Premises: Operation and maintenance of Tenant’s Acid Neutralization
Tank;

 

Storage Premises: Subject to Section 17.1 hereof, storage of Tenant’s Hazardous
Materials, waste and other materials used or generated by Tenant in the
Premises;

 

Penthouse Equipment Premises: Installation, operation and maintenance of
Tenant’s Penthouse Equipment; and

 

Generator Premises: Installation and operation of Tenant’s Generator.

 



3

 

 



Base Rent:

RENT YEAR

 

ANNUAL BASE
RENT MONTHLY
PAYMENT  

Free Rent Period (3 Months)

 

$0.00 $0.00   Commencing on the Rent Commencement and continuing through the end
of Rent Year 1: Months 1-6:

 

$1,625,000.00*^

 

 

$135,416.67

 

    Months 7-12:

$2,089,230.00^

 

$174,102.50

 

  Rent Year 2   $2,151,906.90 $179,325.58   Rent Year 3   $2,216,512.32
$184,709.36   Rent Year 4   $2,283,046.26 $190,253.86   Rent Year 5  
$2,351,508.72 $195,959.06   Rent Year 6   $2,421,899.70 $201,824.98   Rent Year
7   $2,494,540.62 $207,878.39   Rent Year 8   $2,569,431.48 $214,119.29   Rent
Year 9   $2,646,572.28 $220,547.69   Rent Year 10   $2,725,963.02 $227,163.59





 

* Notwithstanding anything in this Section of the Lease to the contrary, during
the six (6) months immediately following the Rent Commencement Date, Tenant
shall pay Base Rent on 25,000 rentable square feet of the Premises only.

 

^Annualized.

    Rent Year: Rent Year 1 shall be the twelve-(12)-month period commencing as
of the Rent Commencement Date, except that if the Rent Commencement Date occurs
on other than the first day of a calendar month, then Rent Year 1 shall commence
as of the Rent Commencement Date and shall end on the last day of the calendar
year in which the first anniversary of the Rent Commencement Date occurs.  Each
Rent Year after Rent Year 1 shall be the twelve-(12)-month period immediately
following the preceding Rent Year.

 



4

 

 

Operating Costs

and Taxes:

See Sections 5.2 and 5.3.     Tenant’s Share: A fraction, the numerator of which
is the number of rentable square feet in the Premises and the denominator of
which is the number of rentable square feet in the Building.  As of the
Execution Date, Tenant’s Share with respect to the Premises is 14.99%.    
Letter of Credit: $1,044,615.00     Guarantor: None.

 

EXHIBIT 1A LEASE PLAN - PRIME PREMISES EXHIBIT 1B LEASE PLAN - PH SYSTEM
PREMISES EXHIBIT 1C LEASE PLAN - STORAGE PREMISES EXHIBIT 1D LEASE PLAN –
PENTHOUSE EQUIPMENT PREMISES AND GENERATOR AREA

EXHIBIT 2A

EXHIBIT 2B

LEGAL DESCRIPTION – LAND

LEGAL DESCRIPTION

EXHIBIT 3 PARKING AREAS EXHIBIT 4 WORK LETTER EXHIBIT 4-1 BASE BUILDING PLANS
EXHIBIT 4-2 TENANT/LANDLORD RESPONSIBILITY MATRIX EXHIBIT 5 BASE BUILDING
CAPACITIES EXHIBIT 5-1 FLOOR LOAD CAPACITIES EXHIBIT 6 FORM OF LETTER OF CREDIT
EXHIBIT 7 LANDLORD’S SERVICES EXHIBIT 8 TENANT’S HAZARDOUS MATERIALS EXHIBIT 9
RULES AND REGULATIONS EXHIBIT 9-1 BUILDING RULES AND REGULATIONS EXHIBIT 9-2
CONSTRUCTION RULES AND REGULATIONS EXHIBIT 10 TENANT WORK INSURANCE SCHEDULE
EXHIBIT 11 [INTENTIONALLY OMITTED] EXHIBIT 12 PLAN—LOADING DOCKS, RECEPTION
AREA, AND FREIGHT ELEVATORS



 



5

 

 

TABLE OF CONTENTS

 

1. LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS 1         1.1 Lease Grant 1
  1.2 Extension Term 1   1.3 Appurtenant Rights 2   1.5 Tenant’s Access 8   1.6
No recording // Notice of Lease 9   1.7 Exclusions 9         2. RIGHTS RESERVED
TO LANDLORD 9         2.1 Additions and Alterations 9   2.2 Additions to the
Property 10   2.3 Name and Address of Building 11   2.4 Landlord’s Access 11  
2.5 Pipes, Ducts and Conduits 12   2.6 Minimize Interference 12         3.
CONDITION OF PREMISES; CONSTRUCTION. 12         3.1 Condition of Premises 12  
3.2 Landlord’s Work 13   3.3 Tenant’s Remedies in the Event of Delays in Term
Commencement Date. 14         4. USE OF PREMISES 15         4.1 Permitted Uses
15   4.2 Prohibited Uses 15   4.3 Transportation of Animals 16   4.4 MWRA Permit
16   4.5 Parking and Traffic Demand Management Plan 16   4.6 Vivarium 17        
5. RENT; ADDITIONAL RENT 17         5.1 Base Rent; Additional Rent 17   5.2
Operating Costs 17   5.3 Taxes 21   5.4 Late Payments 22   5.5 No Offset;
Independent Covenants; Waiver 23   5.6 Survival 24         6. INTENTIONALLY
OMITTED. 24       7. LETTER OF CREDIT 24       7.1 Amount 24   7.2 Application
of Proceeds of Letter of Credit 25   7.3 Transfer of Letter of Credit 25   7.4
Cash Proceeds of Letter of Credit 25   7.5 Return of Security Deposit or Letter
of Credit 25        



i 

 

 

8. INTENTIONALLY OMITTED. 26       9. UTILITIES, LANDLORD’S SERVICES 26        
9.1 Electricity 26   9.2 Water 26   9.3 Gas 26   9.4 Other Utilities 27   9.5
Interruption or Curtailment of Utilities 27   9.6 Landlord’s Services 27        
10. MAINTENANCE AND REPAIRS 27         10.1 Maintenance and Repairs by Tenant 27
  10.2 Maintenance and Repairs by Landlord 28   10.3 Accidents to Sanitary and
Other Systems 28   10.4 Floor Load--Heavy Equipment 28   10.5 Premises Cleaning
29   10.6 Pest Control 29   10.7 Service Interruptions 29         11.
ALTERATIONS AND IMPROVEMENTS BY TENANT 30         11.1 Landlord’s Consent
Required 30   11.2 After-Hours 31   11.3 Harmonious Relations 31   11.4 Liens 31
  11.5 General Requirements 32         12. SIGNAGE 32         12.1 Restrictions
32   12.2 Exterior Signage 32   12.3 Building Directory 33         13.
ASSIGNMENT, MORTGAGING AND SUBLETTING 33         13.1 Landlord’s Consent
Required 33   13.2 Landlord’s Recapture Right 33   13.3 Standard of Consent to
Transfer 34   13.4 Listing Confers No Rights 34   13.5 Profits In Connection
with Transfers 34   13.6 Prohibited Transfers 34   13.7 Exceptions to
Requirement for Consent 35         14. INSURANCE; INDEMNIFICATION; EXCULPATION
35         14.1 Tenant’s Insurance 35   14.2 Indemnification 37   14.3 Property
of Tenant 37   14.4 Limitation of Landlord’s Liability for Damage or Injury 37  
14.5 Waiver of Subrogation; Mutual Release 38   14.6 Tenant’s Acts--Effect on
Insurance 38   14.7 Landlord’s Insurance 38        



ii 

 

 

15. CASUALTY; TAKING 39           15.1 Damage 39   15.2 Termination Rights 39  
15.3 Rent Abatement 41   15.4 Taking for Temporary Use 41   15.5 Disposition of
Awards 41         16. ESTOPPEL CERTIFICATE. 41       17. HAZARDOUS MATERIALS 41
        17.1 Prohibition 41   17.2 Environmental Laws 43   17.3 Hazardous
Material Defined 43   17.4 Chemical Safety Program 43   17.5 Testing 43   17.6
Indemnity; Remediation 44   17.7 Disclosures 45   17.8 Removal 46         18.
RULES AND REGULATIONS. 46         18.1 Rules and Regulations 46   18.2 Energy
Conservation 46   18.3 Recycling 46         19. LAWS AND PERMITS. 46        
19.1 Legal Requirements 46         20. DEFAULT 48         20.1 Events of Default
48   20.2 Remedies 49   20.3 Damages - Termination 50   20.4 Landlord’s
Self-Help; Fees and Expenses 50   20.5 Waiver of Redemption, Statutory Notice
and Grace Periods 51   20.6 Landlord’s Remedies Not Exclusive 51   20.7 No
Waiver 51   20.8  Restrictions on Tenant’s Rights 52   20.9 Landlord Default 52
        21. SURRENDER; ABANDONED PROPERTY; HOLD-OVER 52         21.1 Surrender
52   21.2 Abandoned Property 54   21.3 Holdover 54   21.4 Warranties 55        



iii 

 

 

22. MORTGAGEE RIGHTS 55           22.1 Subordination 55   22.2 Notices 55   22.3
Mortgagee Consent 55   22.4 Mortgagee Liability 55         23. QUIET ENJOYMENT.
56       24. NOTICES. 56       25. MISCELLANEOUS 57         25.1 Separability 57
  25.2 Captions 57   25.3 Broker 57   25.4 Entire Agreement 57   25.5 Governing
Law 57   25.6 Representation of Authority 57   25.7 Expenses Incurred by
Landlord Upon Tenant Requests 58   25.8 Survival 58   25.9 Limitation of
Liability 58   25.10 Binding Effect 58   25.11 Landlord Obligations upon
Transfer 59   25.12 No Grant of Interest 59   25.13 Financial Information 59  
25.14 OFAC Certificate and Indemnity 59   25.15 Confidentiality 60   25.16 Force
Majeure 60         26. RIGHT OF FIRST OFFER. 60         26.1 Grant of Option 60
  26.2 Definition of ROFO Premises 60   26.3 Procedures for Exercising ROFO 61  
26.4 Conditions to ROFO 61   26.5 Termination of Right of First Offer 61   26.6
Terms of Lease Applicable ROFO Premises 62   26.7 Offering Amendment 62   26.8
Last Acceptance Date 62

 



iv 

 

 

THIS INDENTURE OF LEASE (this “Lease”) is hereby made and entered into on the
Execution Date by and between Landlord and Tenant.

 

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Lease Summary Sheet which is attached hereto and incorporated herein by
reference.

 

1.LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

 

1.1              Lease Grant. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises upon and subject to terms and
conditions of this Lease, for a term of years commencing on the Term
Commencement Date and, unless earlier terminated or extended pursuant to the
terms hereof, ending on the Expiration Date (the “Initial Term”; the Initial
Term and any duly exercised Extension Terms are hereinafter collectively
referred to as the “Term”).

 

1.2              Extension Term.

 

(a)               Provided that the following conditions, which may be waived by
Landlord in its sole discretion, are satisfied (i) Tenant, an Affiliated Entity
(hereinafter defined) and/or a Successor (hereinafter defined) is/are then
occupying not less than fifty percent (50%) of the Premises; and (ii) no Event
of Default nor an event which, with the passage of time and/or the giving of
notice would constitute an Event of Default has occurred and is continuing (1)
as of the date of the Extension Notice (hereinafter defined), and (2) at the
commencement of the Extension Term (hereinafter defined), Tenant shall have the
option to extend the Term for one (1) additional term of five (5) years (the
“Extension Term”), commencing as of the expiration of the Initial Term. Tenant
must exercise such option to extend, if at all, by giving Landlord written
notice (the “Extension Notice”) on or before the date that is twelve (12) months
prior to the expiration of the Initial Term, but in no event earlier than
eighteen (18) months prior to the expiration of the Initial Term, time being of
the essence. Upon the timely giving of such notice, the Term shall be deemed
extended upon all of the terms and conditions of this Lease, except that Base
Rent during the Extension Term shall be calculated in accordance with this
Section 1.2, and Landlord shall have no obligation to construct or renovate the
Premises. If Tenant fails to give timely notice, as aforesaid, Tenant shall have
no further right to extend the Term. Notwithstanding the fact that Tenant’s
proper and timely exercise of such option to extend the Term shall be
self-executing, the parties shall promptly execute a lease amendment reflecting
such Extension Term after Tenant exercises such option. The execution of such
lease amendment shall not be deemed to waive any of the conditions to Tenant’s
exercise of its rights under this Section 1.2.

 



 1

 

 

(b)               The Base Rent during the Extension Term (the “Extension Term
Base Rent”) shall be determined in accordance with the process described
hereafter. Extension Term Base Rent shall be the fair market rental value of the
Premises then demised to Tenant as of the commencement of the Extension Term as
determined in accordance with the process described below, for renewals of first
class office/research/laboratory building/campus in the Route 128/Route
2/Lexington/North Waltham corridor real estate market (the “Market Area”) of
equivalent quality, size, utility and location, with the length of the Extension
Term, the credit standing of Tenant, contemporaneous market conditions,
inducements and considerations, including, without limitation, free rent and
tenant improvement allowances being offered for lease extension transactions,
and all other relevant factors to be taken into account. Within thirty (30) days
after receipt of the Extension Notice, Landlord shall deliver to Tenant written
notice of its determination of the Extension Term Base Rent for the Extension
Term. Tenant shall, within thirty (30) days after receipt of such notice, notify
Landlord in writing whether Tenant accepts or rejects Landlord’s determination
of the Extension Term Base Rent (“Tenant’s Response Notice”). If Tenant fails
timely to deliver Tenant’s Response Notice, Landlord’s determination of the
Extension Term Base Rent shall be binding on Tenant.

 

(c)               If and only if Tenant’s Response Notice is timely delivered to
Landlord and indicates both that Tenant rejects Landlord’s determination of the
Extension Term Base Rent and desires to submit the matter to arbitration, then
the Extension Term Base Rent shall be determined in accordance with the
procedure set forth in this Section 1.2(c). In such event, within ten (10) days
after receipt by Landlord of Tenant’s Response Notice indicating Tenant’s desire
to submit the determination of the Extension Term Base Rent to arbitration,
Tenant and Landlord shall each notify the other, in writing, of their respective
selections of a commercial real estate broker (respectively, “Landlord’s Broker”
and “Tenant’s Broker”). Landlord’s Broker and Tenant’s Broker shall then jointly
select a third broker (the “Third Broker”) within ten (10) days of their
appointment. All of the brokers selected shall be individuals with at least five
(5) consecutive years’ commercial real estate brokerage experience for office
and laboratory space in the area in which the Premises are located, and, in the
case of the Third Broker, shall not have acted in any capacity for either
Landlord or Tenant within five (5) years of his or her selection. The three
brokers shall determine the Extension Term Base Rent in accordance with the
requirements and criteria set forth in Section 1.2(b) above, employing the
method commonly known as Baseball Arbitration, whereby Landlord’s Broker and
Tenant’s Broker each sets forth its determination of the Extension Term Base
Rent as defined above, and the Third Broker must select one or the other (it
being understood that the Third Broker shall be expressly prohibited from
selecting a compromise figure). Landlord’s Broker and Tenant’s Broker shall
deliver their determinations of the Extension Term Base Rent to the Third Broker
within five (5) days of the appointment of the Third Broker, and the Third
Broker shall render his or her decision within ten (10) days after receipt of
both of the other two determinations of the Extension Term Base Rent. The Third
Broker’s decision shall be binding on both Landlord and Tenant. Each party shall
bear the cost of its own broker and the cost of the Third Broker shall be paid
by the party whose determination is not selected.

 



 2

 

 

1.3              Appurtenant Rights.

 

(a)               Common Areas. Subject to the terms of this Lease and the Rules
and Regulations (hereinafter defined), Tenant shall have, as appurtenant to the
Premises, rights to use in common with others entitled thereto, the following
areas (such areas are hereinafter referred to as the “Common Areas”): (i) the
common loading docks, hallways, lobby, stairways, and elevators (passenger and
freight) of the Building serving the Premises, (ii) the common lavatories
located on the floor(s) of the Building on which the Premises are located and
the showers, indoor and outdoor bicycle racks and café located in the Building
from time to time, (iii) common walkways and driveways on the Campus necessary
for access to the Building, (iv) the Parking Areas, and (v) other areas and
facilities located in the Building, on the Land, or elsewhere on the Campus
designated by Landlord from time to time for the common use of tenants of the
Building and other entitled thereto, including without limitation, the fitness
center located in Building 65 subject to the provisions of Section 1.3(d) of
this Lease, and the cafeteria located in Building 55 subject to the provisions
of Section 1.3(c) of this Lease; and no other appurtenant rights or easements.
“Rules and Regulations” shall be defined as the rules and regulations
promulgated by Landlord pursuant to, and subject to, the provisions of Section
18.1 of the Lease. The two (2) loading docks, receiving area, and freight
elevators shown on Exhibit 12, attached hereto and incorporated herein, are
available for the use of the tenants in the Building and are part of the Common
Areas.

 

(b)               Parking. During the Term, Landlord shall, subject to the terms
hereof, make available up to seventy-five (75) parking spaces for Tenant’s use
free of charge (except that the costs of maintenance and repair of the Parking
Areas shall, subject to the provisions of Section 5.2, be included in Operating
Costs) in the Parking Areas as shown on Exhibit 3. The number of parking spaces
in the Parking Areas reserved for Tenant, as modified pursuant to this Lease or
as otherwise permitted by Landlord, are hereinafter referred to as the “Parking
Spaces.” Tenant shall have no right to hypothecate or encumber the Parking
Spaces, and shall not sublet, assign, or otherwise transfer the Parking Spaces
other than to employees of Tenant occupying the Premises or to a Successor
(hereinafter defined), an Affiliated Entity (hereinafter defined), or a
transferee pursuant to an approved Transfer under Section 13 of this Lease.
Subject to Landlord’s right to reserve parking for other tenants of the
Building, said Parking Spaces will be on an unassigned, non-reserved basis, and
shall be subject to such Rules and Regulations, as may be in effect for the use
of the Parking Areas from time to time. Reserved and handicap parking spaces
must be honored. Landlord shall designate two (2) of Tenant’s Parking Spaces as
reserved spaces in the Executive Parking Area as shown on Exhibit 3.
Notwithstanding anything to the contrary contained herein, Landlord shall have
the right, upon at least three (3) months’ prior written notice to Tenant, to
temporarily relocate all or any portion of the Parking Spaces to other portions
of the Property and/or parking areas owned, controlled or leased by Landlord and
located on the Campus or on Hayden Avenue in Lexington, provided, however,
Landlord shall not relocate Tenant’s Parking Spaces more than two (2) times
during the Initial Term. In the event that Landlord relocates Tenant’s Parking
Spaces, any such relocation by Landlord shall not exceed twelve (12) months. In
the event that Landlord relocates Tenant’s Parking Spaces on Hayden Avenue but
outside the Campus, Landlord shall provide, at no cost to Tenant, either
directly or as Operating Costs, reasonable shuttle service between the Building
and such relocated parking area during the period of any such relocation. To the
extent possible given any existing rights of other tenants under their
respective leases, any such relocation of the Parking Spaces shall be done on an
equitable basis as between Tenant and those other tenants with rights to park in
the Parking Areas. In addition, Landlord may, at its election, implement valet
parking in order to accommodate the parking needs of the Property from time to
time.

 



 3

 

 

(c)               Cafeteria. During the Term, Tenant, its employees,
contractors, and visitors shall have the right to use the Cafeterias, as
hereinafter defined, in common with others entitled thereto. Notwithstanding
anything to the contrary contained herein, during the Term, as the same may be
extended hereby, Landlord shall be obligated to operate one Cafeteria (as
hereinafter defined) on the Campus, and Tenant shall be entitled to use the same
in accordance with this Section 1.3(c). The “Cafeterias”, as the same may be
relocated as hereinafter set forth, shall be defined as food services facilities
which provide food to tenants and occupants of the Campus. As of the Execution
Date: (i) one (1) Cafeteria is located in Building 55 (the “Building 55
Cafeteria”), and (ii) the normal operating hours of the Building 55 Cafeteria
are from 7:30 a.m. to 1:30 p.m., Monday through Friday, excepting holidays. As
of the Term Commencement Date, one (1) additional Cafeteria will be located in
the Building. Tenant hereby acknowledges that the Cafeterias may be relocated,
from time to time, to other buildings located on the Campus. A third party
provider is currently contemplated to operate the Cafeterias. Any amounts paid
by Landlord on account of the operation of the Cafeterias in excess of the net
revenues derived from the operation of the Cafeterias shall be included in
Operating Costs, as shall all of Landlord’s costs of cleaning, maintaining, and
repairing the Cafeterias. Card readers shall, at no cost to Tenant, be installed
and maintained at appropriate access points to the Cafeterias and identification
cards shall be issued to authorized users. Upon reasonable notice to Landlord
and subject to entering into mutually agreeable and reasonable arrangements with
Landlord and the operator, Tenant will be able to reserve the Cafeteria for
private catered events, at no additional cost except for reasonable cleaning
fees, provided that during such times the Cafeteria is not operating for
breakfast or lunch service. In the event that the Cafeteria located in the
Building is relocated to another building located on the Campus during the Term,
then Landlord agrees to maintain a conference area on the Campus of at least
approximately 2,000 square feet which is reasonably configured to accommodate
meetings in substantially the same manner and hours as the Cafeteria located in
the Building and otherwise substantially equivalent to the current meeting space
in said Cafeteria, which Tenant shall have the right to use in common with
others entitled thereto.

 

(d)               Fitness Center. During the Term, Tenant, its employees and
visitors shall have the right to use the Fitness Center, as hereinafter defined,
in common with others entitled thereto. The “Fitness Center”, as the same may be
relocated as hereinafter set forth, shall be a work-out facility located on the
Campus for the use of tenants and occupants of the Campus. As of the Execution
Date, the Fitness Center is located in Building 65. Tenant acknowledges that the
Fitness Center may be relocated, from time to time, to other buildings located
on the Campus. Card readers shall, at no cost to Tenant, be installed and
maintained at appropriate access points to the Fitness Center and identification
cards shall be issued to authorized users. Tenant shall have access to the
Fitness Center, at a minimum, during normal and customary fitness center hours.
Users of the fitness center shall be required to execute such liability waivers
as Landlord shall reasonably require. Any amounts paid by Landlord on account of
the operation of the Fitness Center in excess of any net revenues derived from
the operation of the Fitness Center shall be included in Operating Costs, as
shall all of Landlord’s costs of cleaning, maintaining, and repairing the
Fitness Center.

 



 4

 

 

1.4              PH System Premises; Generator Premises; Penthouse Equipment
Premises.

 

(a)               Acid Neutralization Tank.

 

(i)             Landlord shall, as part of Landlord’s Work, install a separate
acid neutralization tank (“Tenant’s Acid Neutralization Tank”) within the PH
System Room for Tenant’s exclusive use in accordance with the provisions of this
Lease, including, without limitation, Section 11 hereof. Tenant shall have the
right, throughout the Term of the Lease, as the same may be extended, to use
Tenant’s Acid Neutralization Tank in accordance with Legal Requirements. Tenant
shall obtain, and maintain, all governmental permits and approvals necessary for
the operation and maintenance of Tenant’s Acid Neutralization Tank. Following
the installation and commissioning of Tenant’s Acid Neutralization Tank by
Landlord as part of Landlord’s Work, and except for Landlord’s Warranty, as set
forth in Section 15 of Exhibit 4, Tenant shall be responsible for all costs,
charges and expenses incurred from time to time in connection with or arising
out of the operation, use, maintenance and repair of Tenant’s Acid
Neutralization Tank, including all clean-up costs relating to Tenant’s Acid
Neutralization Tank (collectively, “Tank Costs”), except, subject to Section
14.5, to the extent such costs are caused by the negligence or willful
misconduct of any of the Landlord Parties.

 

(ii)            Following the delivery of Tenant’s Acid Neutralization Tank by
Landlord in good working order and repair, Tenant shall be responsible for
assuring that the maintenance and operation of Tenant’s Acid Neutralization Tank
shall in no way damage any portion of the Building or Property. To the extent
included in the Tenant Improvement Work, Landlord, as part of Landlord’s Work,
shall install a cage or other enclosure around Tenant’s Acid Neutralization Tank
in Tenant’s PH System Premises such that Tenant shall be able to control access
to the PH System Premises. To the maximum extent permitted by Law, Tenant’s Acid
Neutralization Tank and all appurtenances thereto shall be at the sole risk of
Tenant, and Landlord shall have no liability to Tenant if Tenant’s Acid
Neutralization Tank or any appurtenant installations are damaged for any reason
following the delivery of Tenant’s Acid Neutralization Tank by Landlord in good
working order and repair. Except for Landlord’s or any Landlord Parties’
negligence or willful misconduct, Tenant agrees to be responsible for any damage
caused to the Building or Property in connection with the maintenance and
operation of Tenant’s Acid Neutralization Tank. Except (subject to Section 14.5)
with respect to Claims, to the extent caused by the negligence or willful
misconduct of Landlord or any Landlord Parties, Tenant shall indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord)
and hold the Landlord Parties, as hereinafter defined, harmless from and against
any and all Claims (as hereinafter defined), including (i) diminution in value
of the Premises or any portion thereof, (ii) damages for the loss of or
restriction on use of rentable or usable space of the Premises, and (iii) sums
paid in settlement of Claims that arise during or after the Term as a result of
Tenant’s improper use of Tenant’s Acid Neutralization Tank in violation of
applicable Legal Requirements. This indemnification by Tenant includes costs
actually incurred by Landlord: (1) in connection with any investigation required
by any Governmental Authority of site conditions, (2) in connection with any
investigation required by Landlord pursuant to which it is determined that
Tenant has breach its obligations with respect to Tenant’s Acid Neutralization
Tank, and (3) any clean-up, remediation, and/or removal of any Hazardous
Materials and/or restoration of the Property required by any Governmental
Authority caused by Tenant’s use of Tenant’s Acid Neutralization Tank.

 

(iii)           Tenant agrees to maintain Tenant’s Acid Neutralization Tank in
good condition and repair and shall be responsible for the operation,
cleanliness and maintenance of Tenant’s Acid Neutralization Tank and the
appurtenances. Such maintenance and operation shall be performed in a manner to
avoid any unreasonable interference with any other tenants or Landlord. Except
for Landlord’s Warranty, as set forth in Section 15 of Exhibit 4, Landlord makes
no warranties or representations to Tenant as to the suitability of Tenant’s
Acid Neutralization Tank Premises for the installation and operation of Tenant’s
Acid Neutralization Tank. Tenant shall have no right to make any changes,
alterations, additions, decorations or other improvements to Tenant’s Acid
Neutralization Tank Premises without Landlord’s prior written consent which
shall not be unreasonably withheld, conditioned or delayed.

 



 5

 

 

(iv)          Landlord shall have no obligation to provide any services,
including, without limitation, electric current, to Tenant’s Acid Neutralization
Tank. If required by Tenant, the initial connection of electric current will be
installed by Landlord as part of Landlord’s Work and will be measured by a
submeter in accordance with Section 9.1.

 

(v)           Tenant shall have no right to remove Tenant’s Acid Neutralization
Tank unless Tenant replaces it with an equivalent Acid Neutralization Tank
approved by Landlord. Tenant shall, upon the expiration or earlier termination
of the Lease, deliver Tenant’s Acid Neutralization Tank in good working
condition, subject to reasonable wear and tear, provided, however, that the Acid
Neutralization Tank shall be decommissioned. Tenant’s Surrender Plan, as
required pursuant to Section 21.2, shall include the decommissioning of Tenant’s
Acid Neutralization Tank. Tenant shall repair any damage caused by such removal,
including the patching of any holes to match, as closely as possible, the color
surrounding the area where Tenant’s Acid Neutralization Tank and appurtenances
were attached.

 

(b)               Generator Premises. Landlord shall demise and lease the
Generator Premises, as hereinafter defined, to Tenant, and Tenant shall hire and
take the Generator Premises from Landlord for the Term. The “Generator Premises”
shall be defined as the area on the roof of the Building shown on Exhibit 1D
attached hereto. Tenant shall have the right to use the Generator Premises
solely for the purpose of using Tenant’s own emergency generator (“Tenant’s
Generator”) in accordance with the provisions of this Section 1.4(b). Landlord
shall install Tenant’s Generator as a part of Landlord’s Work. Tenant’s
Generator and the Generator Premises are deemed to be the “Generator Premises”.
Said demise of Tenant’s Generator Premises shall be upon all of the same terms
and conditions of the Lease, except as set forth herein. Tenant shall not
operate Tenant’s Generator until Landlord has obtained all required governmental
permits, licenses, and authorizations necessary for the installation and
operation of Tenant’s Generator. In addition, Tenant shall comply with all
reasonable Rules and Regulations promulgated by Landlord in the maintenance and
operation of Tenant’s Generator. Tenant shall be permitted to use Tenant’s
Generator Premises solely for the maintenance and operation of Tenant’s
Generator, and Tenant’s Generator and Generator Premises are solely for the
benefit of Tenant. All electricity generated by Tenant’s Generator may only be
consumed by Tenant in the Premises.

 

(i)             Tenant shall, at Tenant’s sole cost, comply with local sound
ordinances (which may require sound mitigation measures) relating to Tenant’s
Generator, and Tenant may elect to use a portion of the TI Allowance for such
purposes.

 

(ii)            Landlord shall have no obligation to provide any services
including, without limitation, electric current, to Tenant’s Generator Premises;
provided, however, that Tenant, at Tenant’s sole cost, shall, subject to the
provisions of this Lease, have the right to install wiring in locations
designated by Landlord in order to connect Tenant’s Generator to Tenant’s
electrical system serving the Prime Premises. Notwithstanding the foregoing, in
the event Tenant elects to have Tenant’s Generator installed as a part of
Landlord’s Work (as defined in Exhibit 4), the cost of providing any services
including, without limitation, electric current, to Tenant’s Generator Premises
shall be included in the Cost of Tenant Improvement Work (as defined in Exhibit
4).

 



 6

 

 

(iii)          Tenant shall have no right to make any changes, alterations,
additions, decorations or other improvements (collectively “Installations”) to
Tenant’s Generator Premises without Landlord’s prior written consent, which
consent Landlord may withhold in its sole but bona fide business judgment.

 

(iv)           Intentionally omitted.

 

(v)           Tenant shall have no right to sublet Tenant’s Generator Premises
or to assign its interest hereunder, other than to an Affiliated Entity or
Successor as defined in Section 13.7 of this Lease or a transferee pursuant to
an approved Transfer under Section 13 of this Lease.

 

(vi)          Tenant shall take Tenant’s Generator Premises “as-is” in the
condition in which Tenant’s Generator Premises is in as of the Term Commencement
Date, without any obligation on the part of Landlord to prepare or construct
Tenant’s Generator Premises for Tenant’s use or occupancy, except in the event
Tenant elects to have Tenant’s Generator installed as a part of Landlord’s Work.
Without limiting the foregoing, Landlord makes no warranties or representations
to Tenant as to the suitability of Tenant’s Generator Premises for the
installation and operation of Tenant’s Generator, except in the event Tenant
elects to have Tenant’s Generator installed as a part of Landlord’s Work, in
which case Landlord’s Warranty, as set forth in Section 15 of Exhibit 4, shall
apply.

 

(vii)         In addition to and without limiting Tenant’s obligations under the
Lease, Tenant shall comply with all applicable Legal Requirements in Tenant’s
use of Tenant’s Generator Premises.

 

(viii)        In addition to and without limiting Tenant’s obligations under
this Lease, Tenant covenants and agrees that Tenant’s use of Tenant’s Generator
and Installations shall not adversely affect the insurance coverage for the
Building.

 

(ix)           Following the delivery of Tenant’s Generator by Landlord as part
of Landlord’s Work, Tenant shall, at Tenant’s sole cost and expense, be
responsible for the repair and maintenance of Tenant’s Generator and
Installations.

 

(x)            In addition to and without limiting the insurance provisions of
the Lease, Tenant shall procure, keep in force and pay for Commercial General
Liability Insurance in respect of Tenant’s Generator Premises satisfying the
requirements of Section 14.1 of the Lease.

 

(xi)           To the maximum extent permitted by Law, following the delivery of
Tenant’s Generator to Tenant, Tenant’s Generator and all Installations in
Tenant’s Generator Premises shall be at the sole risk of Tenant. To the extent
included in the Tenant Improvement Work, Landlord shall, as part of Landlord’s
Work, install an enclosure around the Generator Premises.

 

(xii)          In addition to and without limiting the indemnification
provisions set forth in this Lease, Tenant shall, to the maximum extent
permitted by law and subject to Section 14.5, indemnify, defend, and hold
Landlord harmless from any and all claims, losses, demands, actions, or causes
of actions suffered by any person, firm, corporation, or other entity arising
from Tenant’s use of Tenant’s Generator Premises, except to the extent caused by
the negligent acts or omissions or willful misconduct of Landlord or any
Landlord Parties.

 



 7

 

 

(c)               Penthouse Equipment Premises. Landlord shall, as part of
Landlord’s Work, install certain equipment within a portion of the Penthouse of
the Building designated by Landlord (the “Penthouse Equipment Premises”), as
shown on Exhibit 1D (any equipment installed within the Penthouse Equipment
Premises, as the same may be modified, altered or replaced during the Term, is
collectively referred to herein as “Tenant’s Penthouse Equipment”), for Tenant’s
exclusive use during the Term in accordance with the provisions of this Lease,
including, without limitation, Section 11 hereof. Tenant shall have the right,
throughout the Term of the Lease, as the same may be extended, to use Tenant’s
Penthouse Equipment in accordance with Legal Requirements. Tenant shall not
operate Tenant’s Penthouse Equipment until Landlord has obtained copies of all
required governmental permits, licenses, and authorizations necessary for the
installation and operation thereof. In addition, following the delivery of
Tenant’s Penthouse Equipment by Landlord in good working order and repair,
Tenant shall comply with all reasonable Rules and Regulations promulgated by
Landlord in connection with the installation, maintenance and operation of
Tenant’s Penthouse Equipment. Landlord shall have no obligation to provide any
services including, without limitation, electric current or gas service, to the
Penthouse Equipment Premises or to Tenant’s Penthouse Equipment. Tenant shall be
responsible for the cost of repairing and maintaining Tenant’s Penthouse
Equipment and the cost of repairing any damage to the Building, or the cost of
any necessary improvements to the Building, caused by or as a result of the
installation, replacement and/or removal of Tenant’s Penthouse Equipment except
to the extent caused by Landlord or Landlord Parties. Except for Landlord’s
Warranty, as set forth in Section 15 of Exhibit 4, Landlord makes no warranties
or representations to Tenant as to the suitability of the Penthouse Equipment
Premises for the installation and operation of Tenant’s Penthouse Equipment. In
the event that at any time during the Term, Landlord determines, in its sole but
bona fide business judgment, that the operation and/or periodic testing of
Tenant’s Penthouse Equipment interferes with the operation of the Building or
the business operations of any of the occupants of the Building, then Tenant
shall, upon notice from Landlord, cause all further testing of Tenant’s
Penthouse Equipment to occur after normal business hours (hereinafter defined).

 

1.5              Tenant’s Access.

 

(a)               From and after the Term Commencement Date and until the end of
the Term, Tenant shall have access to the Premises twenty-four (24) hours a day,
seven (7) days a week, except in an emergency, and subject to Landlord’s
reasonable Building security requirements, causes beyond Landlord’s reasonable
control, Legal Requirements, the Rules and Regulations, the terms of this Lease,
Force Majeure (hereinafter defined) and matters of record as of the date hereof.
Tenant and its employees shall have access to the Building after normal business
hours by means of a card reader access system.

 



 8

 

 

(b)               Subject to Section 11, Tenant shall have the right to access
the Premises, at Tenant’s sole risk, approximately forty-five (45) days prior to
the Estimated Term Commencement Date for purposes reasonably related to the
installation of Tenant’s workstations, cabling and wiring, provided such access
does not materially interfere with the preparation for or performance of the
Landlord Work or the Tenant Improvement Work (as said terms are defined in
Exhibit 4). Tenant shall, prior to the first entry to the Premises pursuant to
this Section 1.5(b), provide Landlord with certificates of insurance evidencing
that the insurance required in Section 14 hereof is in full force and effect and
covering any person or entity entering the Building. Tenant shall defend,
indemnify and hold the Landlord Parties (hereinafter defined) harmless from and
against any and all Claims (hereinafter defined) for injury to persons or
property resulting from or relating to Tenant’s access to and use of the
Premises prior to the Term Commencement Date as provided under this Section
1.5(b). Tenant shall coordinate any access to the Premises prior to the Term
Commencement Date with Landlord’s property manager.

 

1.6              No recording // Notice of Lease. Neither party shall record
this Lease. If the Initial Term plus any Extension Term(s) exceed in the
aggregate seven (7) years, Landlord agrees to join in the execution, in
recordable form, of a statutory notice of lease and/or written declaration in
which shall be stated the Term Commencement Date, the Rent Commencement Date,
the number and length of the Extension Term(s), the Expiration Date and the
Right of First Offer, which notice of lease may be recorded by Tenant with the
Middlesex South Registry of Deeds and/or filed with the Middlesex South Registry
District of the Land Court, as appropriate (alternatively and collectively, the
“Registry”) at Tenant’s sole cost and expense. If a notice of lease was
previously recorded with the Registry, upon the expiration or earlier
termination of this Lease, Landlord shall deliver to Tenant a notice of
termination of Lease and Tenant shall promptly execute, acknowledge, and deliver
the same (together with any other instrument(s) that may be necessary in order
to record and/or file same with the Registry) to Landlord for Landlord’s
execution and recordation with the Registry, which obligation shall survive the
expiration or earlier termination of the Lease.

 

1.7              Exclusions. The following are expressly excluded from the
Premises and reserved to Landlord: all the perimeter walls of the Premises
(except the inner surfaces thereof), the Common Areas, and any space in or
adjacent to the Premises used for shafts, stacks, pipes, conduits, wires and
appurtenant fixtures, fan rooms, ducts, electric or other utilities, sinks or
other Building facilities serving other tenants or the Common Areas, and the use
of all of the foregoing, except as expressly permitted pursuant to Section
1.3(a) above.

 

2.RIGHTS RESERVED TO LANDLORD

 

2.1              Additions and Alterations. Landlord reserves the right, at any
time and from time to time, to make such changes, alterations, additions,
improvements, repairs or replacements in or to the Property (including the
Premises but, with respect to the Premises, only for purposes of repairs,
maintenance, replacements and the exercise of any other rights expressly
reserved to Landlord herein) and the fixtures and equipment therein, as well as
in or to the street entrances and/or the Common Areas, as it may deem necessary
or desirable, provided, however, that there be no material obstruction of access
to, or material interference with the use and enjoyment of, the Premises by
Tenant. Subject to the foregoing and other provisions of the Lease, Landlord
expressly reserves the right to temporarily close all, or any portion, of the
Common Areas for the purpose of making repairs or changes thereto.

 



 9

 

 

2.2              Additions to the Property.

 

(a)               Subject to the provisions of this Lease, Landlord may at any
time or from time to time (i) construct additional building(s) and improvements
and related site improvements (collectively, “Future Development”) in all or any
part of the Campus and/or (ii) change the location or arrangement of any
improvement outside the Building in or on the Campus, or add or deduct any land
to or from the Campus; provided that there shall be no material increase in
Tenant’s obligations or material interference with Tenant’s rights under this
Lease in connection with the exercise of the foregoing reserved rights.

 

(b)               In case any excavation shall be made for building or
improvements or for any other purpose upon the land adjacent to or near the
Premises, Tenant will afford without charge to Landlord, or the person or
persons, firms or corporations causing or making such excavation, license to
enter upon the Premises for the purpose of doing such work as Landlord or such
person or persons, firms or corporation shall deem to be necessary to preserve
the walls or structures of the Building from injury, and to protect the Building
by proper securing of foundations.

 

(c)               Tenant acknowledges and agrees that this Lease is subject and
subordinate to (i) The Hayden Science Center Condominium (the “Condominium”),
which was established by Master Deed dated December 1, 2017, recorded in Book
70325, Page 108, in the Middlesex South District Registry of Deeds and filed as
Document No. 195793 in the Middlesex South Registry District of the Land Court,
(ii) the Condominium Floor Plans and Site Plans dated December 1, 2017, and
filed with the Middlesex Registry of Deeds, Southern District, as Plan No. 1090,
Pages 1 through 13, and (iii) the Declaration of Trust of The Hayden Science
Center Condominium Trust dated December 1, 2017, recorded in Book 70325, Page
148, in the Middlesex South District Registry of Deeds and filed as Document No.
195794 in the Middlesex South Registry District of the Land Court (the Master
Deed, Declaration of Trust, and the Plans are being referred to herein as the
“Condominium Documents”). Tenant acknowledges and confirms that, as of the date
hereof, the Building is not yet a Unit of the Condominium, provided, however,
Landlord may amend the Master Deed to submit the Building to the provisions of
Chapter 183A of the Massachusetts General Laws and to include the Building as a
Unit of the Condominium. Tenant further agrees that the Condominium Documents,
as so amended, may be further amended and that this Lease shall remain subject
to and subordinate to the Condominium Documents, as so amended, so long as such
amendments do not (x) materially adversely affect Tenant’s rights under this
Lease, or (y) materially increase Tenant’s obligations under this Lease.
Landlord agrees to provide Tenant with copies of any such amendments reasonably
promptly following recording of the same.

 

(d)               Landlord and Tenant each hereby acknowledges and agrees that,
in connection with any Future Development, (i) Landlord shall have the right to
enter into, and subject the Property to the terms and conditions of, a
commercially reasonable reciprocal easement agreement with any one or more of
the neighboring property owners in order to create a commercial campus-like
setting (“REA”); (ii) upon Landlord’s request in connection with the recording
of the REA, Tenant shall execute a commercially reasonable instrument in
recordable form making this Lease subject and subordinate to the REA; (iii)
Landlord shall have the right to subdivide the Property so long as Tenant
continues to have all of the rights and obligations contained in this Lease
(e.g., the appurtenant right to use all Common Areas including, without
limitation, the Parking Areas, Cafeterias, and Fitness Center); and (iv) Tenant
shall execute such reasonable documents (which may be in recordable form)
evidencing the foregoing promptly upon Landlord’s request.

 



 10

 

 

2.3              Name and Address of Building. Landlord reserves the right at
any time and from time to time to change the name or address of the Building
and/or the Property, provided Landlord gives Tenant at least three (3) months’
prior written notice thereof and pays for Tenant’s reasonable, out-of-pocket
costs of changing stationery, business cards and website listing.

 

2.4              Landlord’s Access.

 

(a)               Subject to the terms hereof, Tenant shall (a) upon one (1)
business day’s advance notice, which may be by email (except that no notice
shall be required in emergency situations), permit Landlord and any holder of a
Mortgage (hereinafter defined) (each such holder, a “Mortgagee”), and the
agents, representatives, employees and contractors of each of them to have
reasonable access to the Premises at all reasonable hours for the purposes of
inspection, making repairs, replacements or improvements in or to the Premises
or the Building or equipment therein (including, without limitation, plumbing,
electrical, heating, ventilating, air conditioning or other systems), complying
with all applicable laws, ordinances, rules, regulations, statutes, by-laws,
court decisions and orders and requirements of all public authorities
(collectively, “Legal Requirements”), or exercising any right reserved to
Landlord under this Lease (including without limitation the right to take upon
or through, or to keep and store within the Premises all necessary materials,
tools and equipment); (b) permit Landlord and its agents and employees, at
reasonable time, upon one (1) business day’s advance notice, which may be by
email, to show the Premises during normal business hours (i.e. Monday – Friday 7
A.M. - 6 P.M., Saturday 7 A.M. – 12 P.M., excluding holidays) to any prospective
Mortgagee or purchaser of the Building and/or the Property or of the interest of
Landlord therein, and, during the last twelve (12) months of the Term or at any
time after the occurrence of an Event of Default, prospective tenants; and (c)
upon one (1) business day’s advance written notice from Landlord, permit
Landlord and its agents, at Landlord’s sole cost and expense, to perform
environmental audits, environmental site investigations and environmental site
assessments (“Site Assessments”) in, on, under and at the Premises and the Land,
it being understood that Landlord shall repair any damage arising as a result of
the Site Assessments, and such Site Assessments may include both above and below
the ground testing and such other tests as may be necessary or appropriate to
conduct the Site Assessments. In addition, to the extent that it is necessary to
enter the Premises in order to access any area that serves any portion of the
Building outside the Premises, then Tenant shall, upon as much advance notice as
is practical under the circumstances, and in any event at least upon one (1)
business day’s advance notice (except that no notice shall be required in
emergency situations), permit contractors engaged by other occupants of the
Building to pass through the Premises in order to access such areas but only if
accompanied by a representative of Landlord. Notwithstanding anything to the
contrary contained herein, Tenant shall be entitled to have a representative
present for any access by Landlord or any Landlord Parties in exercising its
rights under this Section 2.4. The parties agree and acknowledge that, despite
reasonable and customary precautions (which Landlord agrees it shall exercise),
any property or equipment in the Premises of a delicate, fragile or vulnerable
nature may nevertheless be damaged in the course of performing Landlord’s
obligations. Accordingly, Tenant shall take reasonable protective precautions
with unusually fragile, vulnerable or sensitive property and equipment.

 



 11

 

 

 

(b)               Secure Area within the Premises. Notwithstanding the
foregoing, Tenant, at its own expense may, as hereinafter set forth, designate
its laboratory space within the Premises to be “Secure Areas” (i.e., portions of
the Premises to which Landlord shall not have a right of entry or access for any
reason whatsoever (except as otherwise provided below). Tenant may, from time to
time, exercise its right to create Secure Areas by delivering to Landlord a plan
showing the location of any such Secure Areas, which the parties agree shall
include all of Tenant’s laboratory areas within the Premises, to the extent so
designated by Tenant. If Landlord must gain access to a Secure Areas in a
non-emergency situation, Landlord shall provide forty-eight (48) hours’ advance
notice, which may be by email (except that no notice shall be required in
emergency situations), and Landlord and Tenant shall arrange a mutually agreed
upon time for Landlord to have such access. Landlord shall be accompanied by an
employee of Tenant or a party designated by Tenant (the “Escort”). Tenant shall
make an Escort available to Landlord during business hours and at other
reasonable mutually agreed upon times. At all times, Landlord shall comply with
all reasonable security measures of the Tenant pertaining to the Secure Areas.
If an emergency representing an imminent risk of injury to persons or material
property damage in the Building or the Premises, including, without limitation,
a suspected fire or flood, requires Landlord to gain access to the Secure Areas,
Landlord may enter the Secure Areas without an Escort. If practicable under the
circumstances, Landlord shall immediately notify (which may be oral
notification) and request that Tenant make an Escort available to Landlord if
time permits, and if Tenant shall not make an Escort available to accompany
Landlord, then Tenant hereby authorizes Landlord to enter the Secure Areas
forcibly or with a master key, and to enter without an Escort. In any such
event, except (subject to Section 14.5 of this Lease) to the extent resulting
from Landlord’s negligence or willful misconduct, Landlord shall have no
liability whatsoever to Tenant, and Tenant shall pay all reasonable expenses
incurred by Landlord in repairing or reconstructing any entrance, corridor, door
or other portions of the Premises damaged as a result of a forcible entry by
Landlord. Landlord shall have no obligation to provide either janitorial service
or cleaning in the Secure Areas unless Tenant shall make arrangements to have an
Escort in the Secure Areas at the time such service or cleaning is provided to
the remainder of the Premises.

 

2.5             Pipes, Ducts and Conduits. Subject to the provisions of Section
2.4 and other provisions of this Lease, Tenant shall permit Landlord to erect,
use, maintain and relocate pipes, ducts and conduits in and through the
Premises, provided the same do not materially reduce the floor area, volume,
window area, or otherwise materially adversely affect the appearance or
functionality of the Premises.

 

2.6             Minimize Interference. Except in the event of an emergency,
Landlord shall use commercially reasonable efforts to minimize any interference
with Tenant’s business operations and use and occupancy of the Premises in
connection with the exercise any of the foregoing rights under this Section 2.

 

3.CONDITION OF PREMISES; CONSTRUCTION.

 

3.1              Condition of Premises. Tenant acknowledges and agrees that
Tenant is leasing the Premises in their “AS IS,” “WHERE IS” condition and with
all faults on the Execution Date, without representations or warranties, express
or implied, other than the representations and warranties expressly provided
herein (including without limitation, the Landlord’s Warranty provided in
Exhibit 4), in fact or by law, of any kind, except that: (i) Landlord represents
to Tenant that, as of the Term Commencement Date, the Building shall have the
systems and capacities set forth on Exhibit 5, and such systems shall be in good
working order and (ii) Landlord shall cause the Substantial Completion of
Landlord’s Work in accordance with the terms hereof, including without
limitation the provisions of this Section 3 and Exhibit 4. Tenant shall not
exceed its allotted base building capacities defined on Exhibit 5 attached
hereto.

 



12

 

 

3.2             Landlord’s Work.

 

(a)               Subject to Force Majeure, as defined in Section 25.16 and any
Tenant Delay, as hereinafter defined, Landlord shall perform Landlord’s Work in
order to prepare the Premises for Tenant’s use and occupancy in accordance with
Exhibit 4 attached hereto. Landlord shall use diligent efforts to achieve
Substantial Completion of Landlord’s Work by the Estimated Term Commencement
Date. However, except to the extent that such failure constitutes a delay in the
occurrence of the Term Commencement Date (as provided in the definition of the
Term Commencement Date), and, except for Tenant’s remedies set forth in Section
3.3 hereof: (i) Tenant’s sole remedies shall be a delay in the Term Commencement
Date, (ii) Tenant shall have no claim or rights against Landlord, and Landlord
shall have no liability or obligation to Tenant in the event of delay in
Landlord’s Work, and (iii) no delay in Landlord’s Work shall have any effect on
the parties rights or obligations under this Lease.

 

(b)               Definitions.

 

(i)                 “Tenant Delay” shall mean any act or omission by Tenant
and/or Tenant’s agents, employees or contractors (collectively with Tenant, the
“Tenant Parties”) which causes a delay in the commencement or performance of
Landlord’s Work or the issuance of a certificate of occupancy for the Premises.
Notwithstanding the foregoing, except where a Tenant Delay arises from Tenant’s
failure timely to act within on or before a date or time period expressly set
forth in the Lease (in which event no Tenant Delay Notice shall be required):
(x) in no event shall any act or omission be deemed to be a Tenant Delay until
and unless Landlord has given Tenant written notice (the “Tenant Delay Notice”)
advising Tenant (a) that a Tenant Delay is occurring, and (b) of the basis on
which Landlord has determined that a Tenant Delay is occurring, and (y) no
period of time prior to the time that Tenant receives a Tenant Delay Notice
shall be included in the period of time charged to Tenant pursuant to such
Tenant Delay Notice.

 

(ii)              “Substantially Complete” or “Substantial Completion,” when
referring to Landlord’s Work shall mean that: (1) Landlord’s Work is completed,
other than minor work which does not materially affect Tenant’s use of, or
access to, the Premises and the Common Areas located on the first (1st) floor
and (2nd) floor of the Building, (2) the Premises and those portions of the
Common Areas of the Building which affect Tenant’s occupancy are in conformance
with all applicable building codes, permits and other Legal Requirements,
including without limitation, ADA, (3) all structural elements and subsystems of
the Building, including, but not limited to HVAC, mechanical, electrical,
lighting, plumbing, and life safety systems, will be in good working condition
and repair, (4) Landlord has delivered to Tenant (x) a certificate of
substantial completion from Landlord’s architect stating that Landlord’s Work is
substantially complete, and (y) a certificate of occupancy (which may be a
temporary certificate of occupancy) relating to the Premises or an equivalent
approval or evidence provided by the Town of Lexington (the “Town Approval”) as
is customarily provided by the Town of Lexington to evidence its acceptance of
Landlord’s Work and Tenant’s right to lawfully occupy the Premises (e.g.,
sign-offs on the Building permit by all applicable Town of Lexington department
or said certificate of occupancy/temporary certificate of occupancy), except to
the extent that such certificate of occupancy or such approval from the Town of
Lexington cannot be obtained by reason of the failure of Tenant to perform
Tenant’s Work (as defined in Exhibit 4) or to install or make operational its
modular furniture or telecommunications equipment. No costs incurred by Landlord
in satisfying the definition of Substantial Completion shall be included in
Operating Costs. Notwithstanding anything to the contrary herein contained, in
the event that Landlord’s Work is delayed by reason of any Tenant Delay, then
Landlord shall be deemed to have achieved Substantial Completion of Landlord’s
Work on the date that Landlord would have achieved Substantial Completion of
Landlord’s Work, but for such Tenant Delay.

 



13

 

 

(iii)            Punchlist. Promptly following Substantial Completion of
Landlord’s Work, Landlord and Tenant shall jointly inspect the Premises, and
Landlord shall provide Tenant with a punchlist prepared by Landlord’s architect
(the “Punchlist”) incorporating those items jointly identified by Landlord and
Tenant during their joint inspection of Landlord’s Work, as outstanding items
(the “Punchlist Items”). Subject to Force Majeure (as defined in Section 25.16)
and Tenant Delays, Landlord shall complete all Punchlist Items within thirty
(30) days of the date of the Punchlist (other than seasonal items, such as
landscaping, requiring a longer period), provided that Tenant reasonably
cooperates in connection with the completion of such Punchlist Items.

 

3.3             Tenant’s Remedies in the Event of Delays in Term Commencement
Date. This Section 3.3 sets forth Tenant’s sole remedies, both at law and in
equity, in the event of any delay in Landlord’s Work or the Term Commencement
Date:

 

(a)               Rent Credit. If the Term Commencement Date has not occurred on
or before the date that is thirty (30) days after the Estimated Term
Commencement Date (such date being hereinafter referred to as the “First Outside
Rent Credit Date”), then, as Tenant’s sole remedy, based upon any delay in the
Term Commencement Date, Tenant shall be entitled to a rent credit against
Tenant’s obligation to pay Base Rent equal to one (1) day for each day between
the First Outside Rent Credit Date and the earlier of (x) the Term Commencement
Date and (y) the date that is thirty (30) days after the First Outside Rent
Credit Date (such date being hereinafter referred to as the “Second Outside Rent
Credit Date”). If the Term Commencement Date has not occurred on or before the
Second Outside Rent Credit Date, as Tenant’s sole remedy, Tenant shall be
entitled to a rent credit against Tenant’s obligation to pay Base Rent equal to
two (2) days for each day between the Second Outside Rent Credit Date and the
Term Commencement Date. Notwithstanding anything to the contrary contained
herein, each of the First Outside Rent Credit Date and the Second Outside Rent
Credit Date shall be extended by the length of any delays in Landlord’s Work
arising from delay by Force Majeure (as defined in Section 25.16).

 

(b)               Termination Right. If the Term Commencement Date has not
occurred on or before the Outside Termination Date, as hereinafter defined, then
Tenant shall have the right to terminate the Lease, which shall be exercisable
by a written thirty (30) day termination notice given on or after the Outside
Termination Date but before the date that the Term Commencement Date occurs.  If
the Term Commencement Date occurs on or before the thirtieth (30th) day after
Landlord receives such termination notice, Tenant's termination notice shall be
deemed to be void and of no force or effect.  If the Term Commencement Date does
not occur on or before such thirtieth (30th) day, this Lease shall terminate and
shall be of no further force or effect, and, except for provisions of the lease
which are intended to survive termination of the Lease (e.g., indemnification
provisions), neither party shall have any further obligation to the other
party.  For the purposes hereof, the “Outside Termination Date” shall be defined
as six (6) months after the Estimated Term Commencement Date, provided however,
that the Outside Termination Date shall be extended by the length of any delays
in Landlord’s Work arising from delay by Force Majeure (as defined in Section
25.16).

 



14

 

 

4.USE OF PREMISES

 

4.1             Permitted Uses. During the Term, Tenant shall use the Premises
only for the Permitted Uses and for no other purposes. Service and utility areas
(whether or not a part of the Premises) shall be used only for the particular
purpose for which they are designed. Tenant shall keep the Premises equipped
with appropriate safety appliances to the extent required by applicable laws or
insurance requirements.

 

4.2             Prohibited Uses.

 

(a)               Notwithstanding any other provision of this Lease, Tenant
shall not use the Premises or the Building, or any part thereof, or suffer or
permit the use or occupancy of the Premises or the Building or any part thereof
by any of the Tenant Parties (i) in a manner which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or
otherwise applicable to or binding upon the Premises and of which it has notice;
(ii) for any unlawful purposes or in any unlawful manner; (iii) which, in the
reasonable judgment of Landlord (taking into account the use of the Building as
a combination laboratory, research and development and office building and the
Permitted Uses) shall (a) impair, interfere with or otherwise diminish the
quality of any of the Building services or the proper and economic heating,
cleaning, ventilating, air conditioning or other servicing of the Building or
Premises, or the use or occupancy of any of the Common Areas; (b) occasion
impairment, interference or injury in any material respect (and Tenant shall not
install or use any electrical or other equipment of any kind which, in the
reasonable judgment of Landlord, will cause any such impairment, interference,
or injury), or cause any injury or damage to any other tenants or occupants of
the Building or their property; or (c) cause harmful air emissions, laboratory
odors or noises or any unusual or other objectionable odors, noises or emissions
to emanate from the Premises; (iv) in a manner which is inconsistent with the
operation and/or maintenance of the Building as a first-class combination
office, research, development and laboratory facility; (v) for any fermentation
processes whatsoever; or (vi) in a manner which shall increase such insurance
rates on the Building or on property located therein over that applicable when
Tenant first took occupancy of the Premises hereunder, unless Tenant otherwise
agrees in writing to be responsible for the increased cost of such insurance
rates. Notwithstanding the foregoing, Landlord agrees that Tenant’s use of the
Premises for the Permitted Use (as opposed to the particular manner of Tenant’s
use) shall not, in and of itself, be deemed to breach the provisions of this
Section 4.2.

 

(b)               With respect to the use and occupancy of the Premises and the
Common Areas, Tenant will not: (i) place or maintain any signage (except as set
forth in Section 12.2 below), trash, refuse or other articles in any vestibule
or entry of the Premises, on the footwalks or corridors adjacent thereto or
elsewhere on the exterior of the Premises, nor obstruct any driveway, corridor,
footwalk, Parking Area, mall or any other Common Areas; (ii) permit undue
accumulations of or burn garbage, trash, rubbish or other refuse within or
without the Premises; (iii) permit the parking of vehicles so as to interfere
with (x) the ability of others, entitled thereto, to park in the Parking Areas,
or (y) the use of any driveway, corridor, footwalk, Parking Area, or other
Common Areas; (iv) receive or ship articles of any kind outside of those areas
reasonably designated by Landlord; (v) conduct or permit to be conducted any
auction, going out of business sale, bankruptcy sale (unless directed by court
order), or other similar type sale in or connected with the Premises; (vi) use
the name of Landlord, or any of Landlord’s affiliates in any publicity,
promotion, trailer, press release, advertising, printed, or display materials
without Landlord’s prior written consent; or (vii) except in connection with
Alterations (hereinafter defined) approved by Landlord, cause or permit any hole
to be drilled or made in any part of the Building without the prior written
approval of Landlord.

 



15

 

 

4.3             Transportation of Animals. No animals, animal waste, food or
supplies relating to the animals maintained from time to time in the animal
storage areas of the Premises shall be transported within the Building except as
provided in this Section 4.3. All deliveries of animals or animal food or
supplies to Tenant at the Building shall be made prior to 11:00 a.m. No
transportation of animals, animal waste, food or supplies within the Building
shall occur between the hours of 11:00 a.m. and 1:00 p.m. At all times that
animals are transported within the Common Areas, they shall be transported in an
appropriate cage or other container. At no time shall any animals, animal waste,
food or supplies relating to the animals be brought into, transported through,
or delivered to the lobby of the Building or be transported within the Building
in elevators other than the freight elevator.

 

4.4             MWRA Permit. Tenant shall establish and maintain with respect to
its use of wastewater facilities exclusively serving the Premises, an MWRA waste
water discharge program administered by a licensed, qualified individual (which
individual may be (i) a third party contractor/consultant approved by Landlord,
which approval shall not be unreasonably withheld, or (ii) an employee of Tenant
or an Affiliated Entity) in accordance with the requirements of the
Massachusetts Water Resources Authority (“MWRA”) and any other applicable
governmental authority. Tenant shall be solely responsible for all costs
incurred in connection with such MWRA waste water discharge, and Tenant shall
provide Landlord with such documentation as Landlord may reasonably require
evidencing Tenant’s compliance with the requirements of (a) the MWRA and any
other applicable governmental authority with respect to such chemical safety
program and (b) this Section. Tenant shall obtain and maintain during the Term
(i) any permit required by the MWRA (“MWRA Permit”) and (ii) a wastewater
treatment operator license from the Commonwealth of Massachusetts with respect
to Tenant’s use of Tenant’s Acid Neutralization Tank. Tenant shall not introduce
anything into Tenant’s Acid Neutralization Tank (x) in violation of the terms of
the MWRA Permit, (y) in violation of Legal Requirements or (z) that would
interfere with the proper functioning of any such acid neutralization tank.

 

4.5             Parking and Traffic Demand Management Plan. The Property is
subject to a Parking and Traffic Demand Management Plan with the Town of
Lexington, for Expanded Multi-Tenant Life Science Center, for 45, 55, 65, and 75
Hayden Avenue, Lexington, Massachusetts, updated January 2, 2018 (the “Initial
PTDM”). Tenant agrees, at its sole expense, to comply with the requirements of
the Initial PTDM, only insofar as they apply to the Premises and/or Tenant’s use
and occupancy thereof. In the event that the Initial PTDM is ever modified,
supplemented, amended or replaced (“PTDM Modifications”), Tenant agrees, at its
sole expense, to comply with the requirements of the PTDM Modifications, only
insofar as they apply to the Premises and/or Tenant’s use and occupancy thereof
and insofar as Tenant is given written notice of the requirements of the PTDM
Modifications.

 



16

 

 

4.6             Vivarium.

 

Tenant shall be responsible, at its sole expense, for the operations of its
vivarium in accordance with all Legal Requirements and with generally accepted
industry practices. Without limiting the general application of the foregoing,
Tenant shall separately dispose of all waste products from the operation of
Tenant’s vivarium, including, without limitation, dead animals, strictly in
accordance with Legal Requirements. Landlord shall have the right, from time to
time by written notice to Tenant, to promulgate reasonable rules and regulations
with respect to the operation of Tenant’s vivarium that do not impede Tenant’s
ability to operate the Vivarium in accordance with generally accepted industry
practices, so as to minimize any adverse effects that such operation may have on
other occupants of the Building, including without limitation, regulations as to
noise mitigation.

 

5.RENT; ADDITIONAL RENT

 

5.1             Base Rent; Additional Rent. Commencing as of the Rent
Commencement Date and continuing thereafter throughout the remainder of the
Term, Tenant shall pay Base Rent to Landlord in equal monthly installments, in
advance and without demand on the first day of each month for and with respect
to such month. Unless otherwise expressly provided herein, the payment of Base
Rent, Additional Rent and other charges reserved and covenanted to be paid under
this Lease with respect to the Premises (collectively, “Rent”) shall commence on
the Rent Commencement Date, and shall be prorated for any partial months. Rent
shall be payable to Landlord or, if Landlord shall so direct in writing, to
Landlord’s agent or nominee, in lawful money of the United States which shall be
legal tender for payment of all debts and dues, public and private, at the time
of payment.

 

5.2             Operating Costs.

 

(a)               “Operating Costs” shall mean all costs incurred and
expenditures of whatever nature made by Landlord in the operation, management,
repair, replacement, maintenance and insurance (including, without limitation,
environmental liability insurance and property insurance on Landlord-supplied
leasehold improvements for tenants, but not property insurance on tenants’
equipment) of the Property or allocated to the Property (including without
limitation costs allocated to the Property under the Condominium Documents or as
part of the Campus wide costs), including without limitation all costs of labor
(wages, salaries, fringe benefits, etc.) up to and including the Director of
Property Management (in the event such employees serve other properties in
addition to the Property, such costs shall be equitably allocated among the
properties served by such employees), however denominated, any costs for
utilities supplied to exterior areas and the Common Areas, and any costs for
repair and replacements, cleaning and maintenance of exterior areas and the
Common Areas, related equipment, facilities and appurtenances and HVAC
equipment, security services, a management fee in the amount of four percent
(4%) of gross Building revenues (increased, if applicable, in accordance with
Section 5.2(g)), the costs, including, without limitation, a commercially
reasonable rental factor, of Landlord’s management office for the Property,
which management office may be located outside the Property and which may serve
other properties in addition to the Property (in which event such costs shall be
equitably allocated among the properties served by such office), the cost of
operating any amenities in the Property available to all tenants of the Property
and any subsidy provided by Landlord for or with respect to any such amenity,
and the Annual Charge-Off (as hereinafter defined) with respect to a Permitted
Capital Expenditure (as hereinafter defined). The allocation of Operating Costs
relating to the Common Areas of the Campus shall be made in accordance with the
Condominium Documents. Operating Costs shall not include Excluded Costs
(hereinafter defined).

 



17

 

 

(b)               Capital Expenditures. Permitted Capital Expenditures (as
hereinafter defined) shall only be included in Operating Costs for each fiscal
year during the Term to the extent of the Annual Charge-Off, as hereinafter
defined, for such fiscal year with respect to such capital expenditure.
Operating Costs shall not include any Annual Charge-Off with respect to Excluded
Costs, as hereinafter defined. For the purposes hereof:

 

(i)                 “Annual Charge-Off” means the annual amount of principal and
interest payments which would be required to repay a loan in equal monthly
installments over the Useful Life, as defined below, of the capital item in
question on a direct reduction basis at an annual interest rate equal to the
Capital Interest Rate, as defined below, where the initial principal balance is
the cost of the capital item in question.

 

(ii)              “Useful Life” shall be reasonably determined by Landlord in
accordance with Internal Revenue Service guidelines and generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item.

 

(iii)            “Capital Interest Rate” shall be defined as an annual rate of
either one percentage point over the AA bond rate (Standard & Poor’s corporate
composite or, if unavailable, its equivalent) as reported in the financial press
at the time the capital expenditure is made or, if the capital item is acquired
through third-party financing, then the actual (including fluctuating) rate paid
by Landlord in financing the acquisition of such capital item.

 

(c)               “Excluded Costs” shall be defined as (i) any fixed or
percentage ground rent payable to any ground lessor, or any mortgage charges
(including interest, principal, points and fees); (ii) brokerage commissions;
(iii) salaries of executives and owners not directly employed in the
management/operation of the Property; (iv) the cost of work done by Landlord for
a particular tenant; (v) the cost of items which, by generally accepted
accounting principles, would be capitalized on the books of Landlord or are
otherwise not properly chargeable against income, except to the extent such
capital item is (A) required by any Legal Requirements adopted or becoming
effective following the Term Commencement Date of this Lease, (B) reasonably
projected to reduce Operating Costs, or (C) reasonably expected to improve the
management and/or operation of the Building (collectively, “Permitted Capital
Expenditures”; (vi) the costs of Landlord’s Work and any contributions made by
Landlord to any tenant of the Property in connection with the build-out of its
premises; (vii) franchise or income taxes imposed on Landlord; (viii) costs for
services or utilities provided to a particular tenant, whether or not reimbursed
by such tenant, and costs paid directly by individual tenants to suppliers,
including tenant electricity, telephone and other utility costs; (ix) increases
in premiums for insurance when such increase is caused by the use of the
Building by Landlord or any other tenant of the Building; (x) depreciation of
the Building; (xi) costs relating to maintaining Landlord’s existence as a
limited liability company or other entity; (xii) advertising, legal,
architecture and other fees and costs incurred in procuring tenants, executing
leases, lease modification, SNDA’s, estoppels or other agreement or approving
tenant requests or plans; (xiii) the cost of any items for which Landlord is
reimbursed by insurance, condemnation awards, refund, rebate or otherwise, and
any expenses for repairs or maintenance to the extent covered by warranties,
guaranties and service contracts; and (xiv) costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Building
management, or between Landlord and other tenants or occupants, and (xv) Taxes.

 



18

 

 

(d)              Payment of Operating Costs. Commencing as of the Term
Commencement Date and continuing thereafter throughout the remainder of the Term
of the Lease, Tenant shall pay to Landlord, as Additional Rent, Tenant’s Share
of Operating Costs. Landlord may make a good faith estimate of Tenant’s Share of
Operating Costs for any fiscal year or part thereof during the Term, and upon
notice thereof, together with receipt of a budget for Operating Costs for such
fiscal year, Tenant shall pay to Landlord, on the Term Commencement Date and on
the first (1st) day of each calendar month thereafter, an amount equal to
Tenant’s Share of Operating Costs for such fiscal year and/or part thereof
divided by the number of months therein. Landlord may estimate and re-estimate
Tenant’s Share of Operating Costs and deliver a copy of the estimate or
re-estimate to Tenant. Thereafter, the monthly installments of Tenant’s Share of
Operating Costs shall be appropriately adjusted in accordance with the
estimations so that, by the end of the fiscal year in question, Tenant shall
have paid all of Tenant’s Share of Operating Costs as estimated by Landlord. Any
amounts paid based on such an estimate shall be subject to adjustment as herein
provided when actual Operating Costs are available for each fiscal year. As of
the Execution Date, the Property’s fiscal year is January 1 – December 31.

 

(e)               Annual Reconciliation. Landlord shall, within one hundred
twenty (120) days after the end of each fiscal year, deliver to Tenant a
reasonably detailed statement of the actual amount of Operating Costs for such
fiscal year (“Year End Statement”). Failure of Landlord to provide the Year End
Statement within the time prescribed shall not relieve Tenant from its
obligations hereunder. If, in any fiscal year, the total of such monthly
remittances made by Tenant based on Landlord’s estimate for such fiscal year is
greater than Tenant’s Share of Operating Costs actually incurred for such fiscal
year, then, provided no Event of Default nor any event which, with the passage
of time and/or the giving of notice would constitute an Event of Default has
occurred and is continuing, Tenant may credit the difference against the next
installment of Additional Rent on account of Operating Costs due hereunder,
except that if such difference is determined after the end of the Term, Landlord
shall refund such difference to Tenant within thirty (30) days after such
determination to the extent that such difference exceeds any amounts then due
from Tenant to Landlord. If the total of such remittances is less than Tenant’s
Share of Operating Costs actually incurred for such fiscal year, Tenant shall
pay the difference to Landlord, as Additional Rent hereunder, within thirty (30)
days of Tenant’s receipt of an invoice therefor. Landlord’s estimate of
Operating Costs for the next fiscal year shall be based upon the Operating Costs
actually incurred for the prior fiscal year as reflected in the Year-End
Statement plus a reasonable adjustment based upon estimated increases in
Operating Costs. The provisions of this Section 5.2(e) shall survive the
expiration or earlier termination of this Lease.

 



19

 

 

(f)                Part Years. If the Term Commencement Date or the Expiration
Date occurs in the middle of a calendar year, Tenant shall be liable for only
that portion of the Operating Costs with respect to such calendar year within
the Term.

 

(g)               Gross-Up. If, during any fiscal year, less than 95% of the
Building is occupied by tenants or if Landlord was not supplying all tenants
with the services being supplied to Tenant hereunder, actual Operating Costs
related to the Building incurred shall be reasonably extrapolated by Landlord on
an item-by-item basis to the reasonable Operating Costs that would have been
incurred if the Building was 95% occupied and such services were being supplied
to all tenants, and such extrapolated Operating Costs shall, for all purposes
hereof, be deemed to be the Operating Costs for such fiscal year. This “gross
up” treatment shall be applied only with respect to variable Operating Costs
arising from services provided to Common Areas in the Building or to space in
the Building being occupied by tenants (which services are not provided to
vacant space or may be provided only to some tenants) in order to allocate
equitably such variable Operating Costs to the tenants receiving the benefits
thereof.

 

(h)               Audit Right. Provided there is no Event of Default nor any
event which, with the passage of time and/or the giving of notice would
constitute an Event of Default, Tenant may, upon at least thirty (30) days’
prior written notice, inspect or audit Landlord’s records relating to Operating
Costs for any periods of time within the fiscal year covered by the applicable
Year-End Statement. However, no audit or inspection shall extend to periods of
time before the Rent Commencement Date. If Tenant fails to object to the
calculation of Tenant’s Share of Operating Costs on the Year-End Statement
within ninety (90) days after such Year-End Statement has been delivered to
Tenant and/or fails to complete any such audit or inspection within one-hundred
twenty (120) days after receipt of the Year End Statement, then Tenant shall be
deemed to have waived its right to object to the calculation of Tenant’s Share
of Operating Costs for the year in question and the calculation thereof as set
forth on such statement shall be final. Tenant’s audit or inspection shall be
conducted only at Landlord’s offices or the offices of Landlord’s property
manager during business hours reasonably designated by Landlord. Tenant shall
pay the cost of such audit or inspection, unless such audit or inspection shall
indicate an overstatement of more than five percent (5%) in which case the
reasonable, out-of-pocket cost of such audit incurred by Tenant shall be paid
for by Landlord. If, after such inspection or audit has been performed, it is
finally determined or mutually agreed that there has been an underpayment by
Tenant, then Tenant shall pay to Landlord, as Additional Rent hereunder, any
underpayment of any such costs, as the case may be, within thirty (30) days
after receipt of an invoice therefor. In the event the Landlord disagrees in
good faith with the results of the audit, Landlord shall notify Tenant within
fifteen (15) days of the audit, and Landlord and Tenant shall mutually select a
neutral third party to evaluate the charges for Tenant’s Share of Operating
Costs, and the results of such third party’s evaluation shall bind Landlord and
Tenant and shall be final. Costs charged by any such third party shall be shared
equally by Landlord and Tenant. If, after such inspection or audit has been
performed, it is finally determined or mutually agreed that that there has been
overpayment by Tenant, then Landlord shall credit such overpayment against the
next installment(s) of Base Rent thereafter payable by Tenant, except that if
such overpayment is determined after the termination or expiration of the Term,
Landlord shall promptly refund to Tenant the amount of such overpayment less any
amounts then due from Tenant to Landlord. Tenant shall maintain the results of
any such audit or inspection confidential and shall not be permitted to use any
third party to perform such audit or inspection, other than an independent firm
of certified public accountants (A) reasonably acceptable to Landlord, provided
Landlord shall respond to Tenant’s request for its approval within ten (10)
business days after Tenant gives Landlord a written request for such approval,
(B) which is not compensated on a contingency fee basis or in any other manner
which is dependent upon the results of such audit or inspection, and (C) which
executes Landlord’s standard confidentiality agreement whereby it shall agree to
maintain the results of such audit or inspection confidential. The provisions of
this Section 5.2(h) shall survive the expiration or earlier termination of this
Lease.

 



20

 

 

5.3             Taxes.

 

(a)               “Taxes” shall mean the real estate taxes and other taxes,
levies and assessments imposed upon the Unit of the Condominium in which the
Building and the Land are located (the “Unit”) and upon any personal property of
Landlord used in the operation thereof, or on Landlord’s interest therein or
such personal property; charges, fees and assessments for transit, housing,
police, fire or other services or purported benefits to the Building and the
Land (including without limitation any community preservation assessments)
charged by a governmental or quasi-governmental authority; service or user
payments in lieu of taxes; and any and all other taxes, levies, betterments,
assessments and charges arising from the ownership, leasing, operation, use or
occupancy of the Building and the Land or based upon rentals derived therefrom,
which are or shall be imposed by federal, state, county, municipal or other
governmental authorities. Taxes shall not include any inheritance, estate,
succession, gift, franchise, rental, income or profit tax, capital stock tax,
capital levy or excise, or any income taxes arising out of or related to the
ownership and operation of the Unit, provided, however, that any of the same and
any other tax, excise, fee, levy, charge or assessment, however described, that
may in the future be levied or assessed as a substitute for or an addition to,
in whole or in part, any tax, levy or assessment which would otherwise
constitute Taxes, whether or not now customary or in the contemplation of the
parties on the Execution Date of this Lease, shall constitute Taxes, but only to
the extent calculated as if the Unit were the only real estate owned by
Landlord. “Taxes” shall also include reasonable expenses (including without
limitation reasonable legal and consultant fees) of tax abatement or other
proceedings contesting assessments or levies.

 

Prior to the fiscal year in which the Unit has been created and assessed (the
“Applicable Fiscal Year”), Landlord shall allocate a portion of Taxes which are
incurred with respect to the Campus on a reasonable basis to the Building. From
and after substantial completion of any occupiable improvements constructed as
part of a Future Development, if such improvements are not separately assessed,
Landlord shall reasonably allocate Taxes between the Building and such
improvements and the land area associated with the same. From and after the
Applicable Fiscal Year, such allocation shall be effected based upon the Taxes
payable by Landlord with respect to the unit in the Condominium in which the
Property is located.

 

(b)               “Tax Period” shall be any fiscal/tax period in respect of
which Taxes are due and payable to the appropriate governmental taxing authority
(i.e., as mandated by the governmental taxing authority), any portion of which
period occurs during the Term of this Lease.

 



21

 

 

(c)               Payment of Taxes. Commencing as of the Term Commencement Date
and continuing thereafter throughout the remainder of the Term of the Lease,
Tenant shall pay to Landlord, as Additional Rent, Tenant’s Share of Taxes.
Landlord may make a good faith estimate of the Taxes to be due by Tenant for any
Tax Period or part thereof during the Term, and Tenant shall pay to Landlord, on
the Term Commencement Date and on the first (1st) day of each calendar month
thereafter, an amount equal to Tenant’s Share of Taxes for such Tax Period or
part thereof divided by the number of months therein. Landlord may estimate and
re-estimate Tenant’s Share of Taxes and deliver a copy of the estimate or
re-estimate to Tenant. Thereafter, the monthly installments of Tenant’s Share of
Taxes shall be appropriately adjusted in accordance with the estimations so
that, by the end of the Tax Period in question, Tenant shall have paid all of
Tenant’s Share of Taxes as estimated by Landlord. Any amounts paid based on such
an estimate shall be subject to adjustment as herein provided when actual Taxes
are available for each Tax Period. If the total of such monthly remittances made
by Tenant based on Landlord’s estimate for such Tax Period is greater than
Tenant’s Share of Taxes actually due for such Tax Period, then, provided no
Event of Default nor any event which, with the passage of time and/or the giving
of notice would constitute an Event of Default has occurred and is continuing,
Tenant may credit the difference against the next installment of Additional Rent
on account of Taxes due hereunder, except that if such difference is determined
after the end of the Term, Landlord shall refund such difference to Tenant
within thirty (30) days after such determination to the extent that such
difference exceeds any amounts then due from Tenant to Landlord. If the total of
such remittances is less than Tenant’s Share of Taxes actually due for such Tax
Period, Tenant shall pay the difference to Landlord, as Additional Rent
hereunder, within thirty (30) days of Tenant’s receipt of an invoice therefor.
Landlord’s estimate for the next Tax Period shall be based upon actual Taxes for
the prior Tax Period plus a reasonable adjustment based upon estimated increases
in Taxes. The provisions of this Section 5.3(c) shall survive the expiration or
earlier termination of this Lease.

 

(d)               Effect of Abatements. Appropriate credit against Taxes shall
be given for any refund obtained by reason of a reduction in any Taxes by the
assessors or the administrative, judicial or other governmental agency
responsible therefor after deduction of Landlord’s expenditures for reasonable
legal fees and for other reasonable expenses incurred in obtaining the Tax
refund, except to the extent included in Taxes pursuant to Section 5.3(a).

 

(e)               Part Years. If the Term Commencement Date or the Expiration
Date occurs in the middle of a Tax Period, Tenant shall be liable for only that
portion of the Taxes, as the case may be, with respect to such Tax Period within
the Term.

 

5.4             Late Payments.

 

(a)               Any payment of Rent due hereunder not paid within five (5)
days after the due date therefor shall bear interest for each month or fraction
thereof from the due date until paid in full at the annual rate of eighteen
percent (18%), or at any applicable lesser maximum legally permissible rate for
debts of this nature (the “Default Rate”).

 

(b)               Additionally, if Tenant fails to make any payment within five
(5) days after the due date therefor, Landlord may charge Tenant a fee, which
shall constitute liquidated damages, equal to three percent (3%) of any such
late payment; provided, however, Landlord shall waive the late fee once in any
twelve-(12)-month period in the event Tenant shall pay such late payment within
five (5) business days following Landlord’s written notice to Tenant of the
occurrence of such late payment.

 



22

 

 

(c)               For each Tenant payment check to Landlord that is returned by
a bank for any reason, Tenant shall pay a returned check charge equal to the
amount as shall be customarily charged by Landlord’s bank at the time.

 

(d)               Money paid by Tenant to Landlord shall be applied to Tenant’s
account in the following order: first, to any unpaid Additional Rent, including
without limitation late charges, returned check charges, legal fees and/or court
costs chargeable to Tenant hereunder; and then to unpaid Base Rent.

 

(e)               The parties agree that the late charge referenced in Section
5.4(b) represents a fair and reasonable estimate of the costs that Landlord will
incur by reason of any late payment by Tenant, and the payment of late charges
and interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

 

(f)                If Tenant during any six (6) month period shall be more than
five (5) days delinquent in the payment of any installment of Rent on three (3)
or more occasions, then, notwithstanding anything herein to the contrary,
Landlord may, by written notice to Tenant, elect to require Tenant to pay all
Base Rent and Additional Rent on account of Operating Costs and Taxes quarterly
in advance. Such right shall be in addition to and not in lieu of any other
right or remedy available to Landlord hereunder or at law on account of Tenant’s
default hereunder.

 

5.5            No Offset; Independent Covenants; Waiver. Rent shall be paid
without notice or demand, and without setoff, counterclaim, defense, abatement,
suspension, deferment, reduction or deduction, except as expressly provided
herein. TENANT WAIVES ALL RIGHTS (I) TO ANY ABATEMENT, SUSPENSION, DEFERMENT,
REDUCTION OR DEDUCTION OF OR FROM RENT, AND (II) TO QUIT, TERMINATE OR SURRENDER
THIS LEASE OR THE PREMISES OR ANY PART THEREOF, EXCEPT AS EXPRESSLY PROVIDED
HEREIN. TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF TENANT
HEREUNDER SHALL BE SEPARATE AND INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT
SHALL CONTINUE TO BE PAYABLE IN ALL EVENTS AND THAT THE OBLIGATIONS OF TENANT
HEREUNDER SHALL CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM
THE SAME SHALL HAVE BEEN TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS
LEASE. LANDLORD AND TENANT EACH ACKNOWLEDGES AND AGREES THAT THE INDEPENDENT
NATURE OF THE OBLIGATIONS OF TENANT HEREUNDER REPRESENTS FAIR, REASONABLE, AND
ACCEPTED COMMERCIAL PRACTICE WITH RESPECT TO THE TYPE OF PROPERTY SUBJECT TO
THIS LEASE, AND THAT THIS AGREEMENT IS THE PRODUCT OF FREE AND INFORMED
NEGOTIATION DURING WHICH BOTH LANDLORD AND TENANT WERE REPRESENTED BY COUNSEL
SKILLED IN NEGOTIATING AND DRAFTING COMMERCIAL LEASES IN MASSACHUSETTS, AND THAT
THE ACKNOWLEDGEMENTS AND AGREEMENTS CONTAINED HEREIN ARE MADE WITH FULL
KNOWLEDGE OF THE HOLDING IN WESSON V. LEONE ENTERPRISES, INC., 437 MASS. 708
(2002). SUCH ACKNOWLEDGEMENTS, AGREEMENTS AND WAIVERS BY TENANT ARE A MATERIAL
INDUCEMENT TO LANDLORD ENTERING INTO THIS LEASE.

 



23

 

 

5.6            Survival. Any obligations under this Section 5 which shall not
have been paid at the expiration or earlier termination of the Term shall
survive such expiration or earlier termination and shall be paid when and as the
amount of same shall be determined and be due.

 

6.INTENTIONALLY OMITTED.

 

7.LETTER OF CREDIT

 

7.1             Amount. Contemporaneously with the execution of this Lease,
Tenant shall deliver to Landlord an irrevocable letter of credit (the “Letter of
Credit”) that shall (a) be in the initial amount of $1,044,615.00; (b) be issued
on the form attached hereto as Exhibit 6; (c) name Landlord as its beneficiary;
(d) be drawn on an FDIC insured financial institution reasonably satisfactory to
Landlord (“Approved Issuer”) that both (x) has an office in the greater Boston
metropolitan area that will accept presentation of, and pay against, the Letter
of Credit and (y) satisfies both the Minimum Rating Agency Threshold and the
Minimum Capital Threshold (as those terms are defined below). The “Minimum
Rating Agency Threshold” shall mean that the issuing bank has outstanding
unsecured, uninsured and unguaranteed senior long-term indebtedness that is then
rated (without regard to qualification of such rating by symbols such as “+” or
“-” or numerical notation) “Baa” or better by Moody’s Investors Service, Inc.
and/or “BBB” or better by Standard & Poor’s Rating Services, or a comparable
rating by a comparable national rating agency designated by Landlord in its
discretion. The “Minimum Capital Threshold” shall mean that the issuing bank has
combined capital, surplus and undivided profits of not less than
$10,000,000,000. Notwithstanding the foregoing, Landlord hereby agrees that, as
of the Execution Date, Silicon Valley Bank is an Approved Issuer. The Letter of
Credit (and any renewals or replacements thereof) shall be for a term of not
less than one (1) year. If the issuer of the Letter of Credit gives notice of
its election not to renew such Letter of Credit for any additional period,
Tenant shall be required to deliver a substitute Letter of Credit satisfying the
conditions hereof at least thirty (30) days prior to the expiration of the term
of such Letter of Credit. If the issuer of the Letter of Credit fails to satisfy
either or both of the Minimum Rating Agency Threshold or the Minimum Capital
Threshold, Tenant shall be required to deliver a substitute letter of credit
from another issuer reasonably satisfactory to the Landlord and that satisfies
both the Minimum Rating Agency Threshold and the Minimum Capital Threshold not
later than thirty (30) days after Landlord notifies Tenant of such failure.
Tenant agrees that it shall from time to time, as necessary, whether as a result
of a draw on the Letter of Credit by Landlord pursuant to the terms hereof or as
a result of the expiration of the Letter of Credit then in effect, renew or
replace the original and any subsequent Letter of Credit so that a Letter of
Credit, in the amount required hereunder, is in effect until a date which is at
least sixty (60) days after the Expiration Date. If Tenant fails to furnish such
renewal or replacement at least sixty (60) days prior to the stated expiration
date of the Letter of Credit then held by Landlord, Landlord may draw upon such
Letter of Credit and hold the proceeds thereof (and such proceeds need not be
segregated) as a Security Deposit pursuant to the terms of this Article 7. Any
renewal or replacement of the original or any subsequent Letter of Credit shall
meet the requirements for the original Letter of Credit as set forth above,
except that such replacement or renewal shall be issued by an Approved Issuer.

 



24

 

 

7.2            Application of Proceeds of Letter of Credit. Upon an Event of
Default, or if any proceeding shall be instituted by or against Tenant pursuant
to any of the provisions of any Act of Congress or State law relating to
bankruptcy, reorganizations, arrangements, compositions or other relief from
creditors (and, in the case of any proceeding instituted against it, if Tenant
shall fail to have such proceedings dismissed within sixty (60) days) or if
Tenant is adjudged bankrupt or insolvent as a result of any such proceeding,
Landlord at its sole option may draw down all or a part of the Letter of Credit.
The balance of any Letter of Credit cash proceeds shall be held in accordance
with Section 7.4 below. Should the entire Letter of Credit, or any portion
thereof, be drawn down by Landlord and applied to Rent, or other amounts owed by
Tenant to Landlord hereunder, Tenant shall, upon the written demand of Landlord,
deliver a replacement Letter of Credit in the amount drawn, and Tenant’s failure
to do so within ten (10) business days after receipt of such written demand
shall constitute an additional Event of Default hereunder. If cash proceeds have
not been applied to an obligation of Tenant, then upon delivery of a replacement
Letter of Credit that meets the requirements set forth in Section 7.1, the cash
proceeds drawn by Landlord shall be returned to Tenant. The application of all
or any part of the cash proceeds of the Letter of Credit to any obligation or
default of Tenant under this Lease shall not deprive Landlord of any other
rights or remedies Landlord may have nor shall such application by Landlord
constitute a waiver by Landlord.

 

7.3            Transfer of Letter of Credit. In the event that Landlord
transfers its interest in the Premises, Tenant shall upon notice from and at no
cost to Landlord, deliver to Landlord an amendment to the Letter of Credit or a
replacement Letter of Credit naming Landlord’s successor as the beneficiary
thereof. If Tenant fails to deliver such amendment or replacement within ten
(10) business days after written notice from Landlord, Landlord shall have the
right to draw down the entire amount of the Letter of Credit and hold the
proceeds thereof in accordance with Section 7.5 below.

 

7.4            Cash Proceeds of Letter of Credit. Landlord shall hold the
balance of proceeds remaining after a draw on the Letter of Credit (each
hereinafter referred to as the “Security Deposit”) as security for Tenant’s
performance of all its Lease obligations. After an Event of Default, Landlord
may apply the Security Deposit, or any part thereof, to Landlord’s damages
without prejudice to any other Landlord remedy. Landlord has no obligation to
pay interest on the Security Deposit and may co-mingle the Security Deposit with
Landlord’s funds. If Landlord conveys its interest under this Lease, the
Security Deposit, or any part not applied previously, shall be turned over to
the grantee in which case Tenant shall look solely to the grantee for the proper
application and return of the Security Deposit.

 

7.5              Return of Security Deposit or Letter of Credit. Should Tenant
comply with all of such terms, covenants and conditions and promptly pay all
sums payable by Tenant to Landlord hereunder, the Security Deposit and/or Letter
of Credit or the remaining proceeds therefrom, as applicable, shall (less any
portion thereof which may have been utilized by Landlord to cure any default or
applied to any actual damage suffered by Landlord) be returned to Tenant within
thirty (30) days after the latest to occur of: (i) the end of the Term, (ii) the
delivery by Tenant to Landlord of the Premises free and clear of all parties
claiming under Tenant and in compliance with Section 21 of the Lease, and (iii)
the delivery to Landlord of an acceptable Surrender Plan, as defined in Section
21 of the Lease, unless a continuing Event of Default exists at the end of the
Term, in which event, the sixty-(60)-day period shall commence on the date that
Tenant cures such Event of Default.

 



25

 

 

8.INTENTIONALLY OMITTED.

 

9.UTILITIES, LANDLORD’S SERVICES

 

9.1             Electricity. Landlord shall contract with the utility provider
for electric service to the Property, including the Premises (including, without
limitation, the PH System Premises, the Storage Premises, the Penthouse
Equipment Premises, and the Generator Premises). Commencing on the Term
Commencement Date, Tenant shall pay all charges for electricity furnished to the
Premises and any equipment exclusively serving the Premises, as Additional Rent,
as measured by a submeter, with such metering equipment to be installed as part
of Landlord’s Work. At Tenant’s request, Landlord shall provide Tenant with
reasonable back-up documentation regarding the total charges and the method of
allocating the charges to Tenant. Tenant shall, at Tenant’s sole cost and
expense, maintain and keep in good order, condition and repair the metering
equipment used to measure electricity furnished to the Premises and any
equipment exclusively serving the same.

 

9.2             Water. Landlord shall contract with the utility provider for
water service to the Property, including the Premises. Except as otherwise
provided below, the cost of providing water service to the Premises and all
other portions of the Building (including, without limitation, the premises of
other tenants or occupants of the Building) shall be included in Operating
Costs. Notwithstanding the foregoing, if Landlord determines that Tenant is
using water in excess of its proportionate share (by floor area) of the total
water usage in the Building, Landlord may elect, at Tenant’s expense, to furnish
and install in a location in or near the Premises metering equipment to measure
water furnished to the Premises and any equipment exclusively serving the same.
In such event, Tenant shall, within thirty (30) days after Landlord’s written
demand therefor from time to time, pay to Landlord, as Additional Rent, the full
amount of any water service charges attributable to such meter.

 

9.3              Gas. Landlord shall contract with the utility provider for gas
service to the Property, including the Premises. The cost of gas used to serve
base building plumbing, mechanical and electrical systems shall be included in
the Operating Costs pursuant to Section 9.6 below. If Tenant requires gas
service for the operation of Tenant’s laboratory equipment in the Premises
(including, without limitation, the PH System Premises, the Storage Premises,
the Penthouse Equipment Premises, and the Generator Premises), Tenant shall pay
all charges for gas furnished to the Premises and/or any equipment exclusively
serving the Premises as Additional Rent, based, at Landlord’s election, (i) on
Landlord’s reasonable estimate of such gas usage or (ii) on metering or
submetering equipment installed by Landlord at Tenant’s expense.

 



26

 

 

9.4             Other Utilities. Subject to Landlord’s reasonable Rules and
Regulations governing the same, Tenant shall obtain and pay, as and when due,
for all other utilities and services consumed in and/or furnished to the
Premises, together with all taxes, penalties, surcharges and maintenance charges
pertaining thereto.

 

9.5             Interruption or Curtailment of Utilities. When necessary by
reason of accident or emergency, or for repairs, alterations, replacements or
improvements which in the reasonable judgment of Landlord are desirable or
necessary to be made, Landlord reserves the right, upon as much prior notice to
Tenant as is practicable under the circumstances and no less than twenty-four
(24) hours’ notice except in the event of an emergency, to interrupt, curtail,
or stop (i) the furnishing of hot and/or cold water, and (ii) the operation of
the plumbing and electric systems. Landlord shall exercise reasonable diligence
to eliminate the cause of any such interruption, curtailment, stoppage or
suspension, but, except as set forth in Section 10.7, there shall be no
diminution or abatement of Rent or other compensation due from Landlord to
Tenant hereunder, nor shall this Lease be affected or any of Tenant’s
obligations hereunder reduced, and Landlord shall have no responsibility or
liability for any such interruption, curtailment, stoppage, or suspension of
services or systems.

 

9.6             Landlord’s Services. Subject to reimbursement pursuant to
Section 5.2 above, Landlord shall provide the services described in Exhibit 7
attached hereto and made a part hereof (“Landlord’s Services”). Except for the
cost of providing and maintaining supplemental HVAC equipment exclusively
serving the Premises (which shall be Tenant’s responsibility), all costs
incurred in connection with the provision of Landlord’s Services shall be
included in Operating Costs pursuant to Section 5.2.

 

9.7             HVAC Services. The cost of utilities serving the Building common
penthouse HVAC equipment, which provides heated, chilled, and fresh air to the
Premises as defined in Exhibit 4-1 (“HVAC Services”) shall be included in
Operating Costs pursuant to Section 5.2 hereof.

 

10.MAINTENANCE AND REPAIRS

 

10.1          Maintenance and Repairs by Tenant. Tenant shall keep neat and
clean and free of insects, rodents, vermin and other pests and in good repair,
order and condition (reasonable wear and tear and damage by Casualty excepted):
the Premises, including without limitation the entire interior of the Premises,
all electronic, phone and data cabling and related equipment (other than
building service equipment) that is installed by or for the exclusive benefit of
the Tenant (whether located in the Premises or other portions of the Building),
all fixtures, equipment and specialty lighting therein, any supplemental HVAC
and humidification equipment exclusively serving the Premises, electrical
equipment wiring, doors, non-structural walls, interior windows (for the
avoidance of doubt, exterior windows and related assemblies shall be the
responsibility of Landlord in accordance with Section 10.2 hereof) and floor
coverings, and all laboratory specific systems and equipment that exclusively
serve the Premises, including, without limitation, equipment critical to
laboratory operations. Without limiting the foregoing, Tenant agrees that it
shall maintain in the same repair, order, and condition as on the Term
Commencement Date (reasonable wear and tear and damage by Casualty excepted) any
equipment installed in the Premises or Building by or on behalf of Tenant
(including as part of the Tenant Improvement Work).

 



27

 

 

10.2          Maintenance and Repairs by Landlord. Except as otherwise provided
in Section 15, and subject to Tenant’s obligations in Section 10.1 above,
Landlord shall maintain and keep in good working order and condition the Common
Areas materially affecting Tenant’s use of the Premises and the Building
foundation, the roof (including roof membrane), Building structure, exterior
windows and related assemblies, all exterior Building walls, life safety
systems, the common mechanical and electrical systems serving the Building,
common Building HVAC system, the structural floor slabs and columns and the
common plumbing system serving the Building in good repair, order and condition.
In addition, Landlord shall operate and maintain the Common Areas in
substantially the same manner as comparable combination office and laboratory
facilities in the vicinity of the Premises. All costs incurred by Landlord under
this Section 10.2 shall be included in Operating Costs, subject to, and in
accordance with Section 5.2.

 

10.3          Accidents to Sanitary and Other Systems. Tenant shall give to
Landlord prompt notice of any fire or accident in the Premises or in the
Building and of any damage to, or defective condition in, any part or
appurtenance of the Building including, without limitation, plumbing,
electrical, ventilation, heating and air conditioning, life safety or other
systems located in, or passing through, the Premises. Except as otherwise
provided in Section 15, and subject to Tenant’s obligations in Section 10.1
above, such damage or defective condition shall be remedied by Landlord with
reasonable diligence, but, subject to Section 14.5 below, if such damage or
defective condition was caused by any of the Tenant Parties, the cost to remedy
the same shall be paid by Tenant.

 

10.4           Floor Load--Heavy Equipment. Tenant shall not place a load upon
any floor of the Premises exceeding the floor load per square foot of area which
such floor was designed to carry and which is allowed by Legal Requirements. The
floor load capacity of the Premises is (i) 50 lbs. per square foot live load in
the areas shown on Exhibit 5-1 attached hereto and (ii) 100 lbs. per square foot
live load in the remainder of the Premises. Landlord reserves the right to
prescribe the weight and position of all safes, heavy machinery, heavy
equipment, freight, bulky matter or fixtures (collectively, “Heavy Equipment”),
which shall be placed so as to distribute the weight. Heavy Equipment shall be
placed and maintained by Tenant at Tenant’s expense in settings sufficient in
Landlord’s reasonable judgment to absorb and prevent vibration, noise and
annoyance. Tenant shall not move any Heavy Equipment into or out of the Building
without giving Landlord prior written notice thereof and observing all of
Landlord’s Rules and Regulations with respect to the same. If such Heavy
Equipment requires special handling, Tenant agrees to employ only persons
holding a Master Rigger’s License to do said work, and that all work in
connection therewith shall comply with Legal Requirements. Any such moving shall
be at the sole risk and hazard of Tenant and Tenant will defend, indemnify and
save Landlord and Landlord’s agents (including without limitation its property
manager), contractors and employees (collectively with Landlord, the “Landlord
Parties”) harmless from and against any and all claims, damages, losses,
penalties, costs, expenses and fees (including without limitation reasonable
legal fees) (collectively, “Claims”) resulting directly or indirectly from such
moving. Proper placement of all Heavy Equipment in the Premises shall be
Tenant’s responsibility.

 



28

 

 

10.5          Premises Cleaning. Tenant shall be responsible, at its sole cost
and expense, for janitorial and trash removal services and other biohazard
disposal services for the Premises, including the laboratory areas thereof. Such
services shall be performed by licensed (where required by law or governmental
regulation), insured and qualified contractors approved in advance, in writing,
by Landlord (which approval shall not be unreasonably withheld, delayed or
conditioned) and on a sufficient basis to ensure that the Premises are at all
times kept neat and clean. Landlord shall provide a dumpster and/or compactor at
the Building loading dock for Tenant’s disposal of non-hazardous and
non-controlled substances. All costs incurred by Landlord in connection with
such dumpster and/or compactor shall be included in Operating Costs as provided
in Section 5.2.

 

10.6          Pest Control. Landlord shall cause the Base Building and Common
Areas to be exterminated on a regular basis. Tenant, at Tenant’s sole cost and
expense, shall cause the Premises to be exterminated on a monthly basis to
Landlord’s reasonable satisfaction and shall cause all portions of the Premises
used for the storage, preparation, service or consumption of food or beverages
to be cleaned daily in a manner reasonably satisfactory to Landlord, and to be
treated against infestation by insects, rodents and other vermin and pests
whenever there is evidence of any infestation. Tenant shall not permit any
person to enter the Premises for the purpose of providing such extermination
services, unless such persons have been approved by Landlord. If requested by
Landlord, Tenant shall, at Tenant’s sole cost and expense, store any refuse
generated in the Premises by the consumption of food or beverages in a cold box
or similar facility.

 

10.7          Service Interruptions.

 

(a)               Abatement of Rent. In the event that: (i) there shall be an
interruption, curtailment or suspension of any service or failure to perform any
obligation required to be provided or performed by Landlord pursuant to Sections
9 and/or 10 (and no reasonably equivalent alternative service or supply is
provided by Landlord) that shall materially interfere with Tenant’s use and
enjoyment of the Premises, or any portion thereof (any such event, a “Service
Interruption”), and (ii) such Service Interruption shall continue for five (5)
consecutive business days following receipt by Landlord of written notice (the
“Service Interruption Notice”) from Tenant describing such Service Interruption
(“Abatement Service Interruption Cure Period”), and (iii) such Service
Interruption shall not have been caused by an act or omission of Tenant or
Tenant’s agents, employees, contractors or invitees (an event that satisfies the
foregoing conditions (i)-(iii) being referred to hereinafter as a “Material
Service Interruption”) then, Tenant, subject to the next following sentence,
shall be entitled to an equitable abatement of Base Rent, Operating Costs and
Taxes based on the nature and duration of the Material Service Interruption and
the area of the Premises affected, for any and all days following the Material
Service Interruption Cure Period that both (x) the Material Service Interruption
is continuing and (y) Tenant does not use such affected areas of the Premises
for a bona fide business purpose. Any efforts by Tenant to respond or react to
any Material Service Interruption, including, without limitation, any activities
by Tenant to remove its personal property from the affected areas of the
Premises, shall not constitute a use that precludes abatement pursuant to this
Section 10.7(a). The Abatement Service Interruption Cure Period shall be
extended by reason of any delays in Landlord’s ability to cure the Service
Interruption in question caused by Force Majeure, provided however, that in no
event shall the Abatement Service Interruption Cure Period with respect to any
Service Interruption be longer than fifteen (15) consecutive business days after
Landlord receives the applicable Service Interruption Notice.

 



29

 

 

(b)               Tenant’s Termination Right. In the event that: (i) a Service
Interruption occurs, and (ii) such Service Interruption continues for a period
of ninety (90) consecutive days after Landlord receives a Service Interruption
Notice with respect to such Service Interruption (“Termination Service
Interruption Cure Period”), and (iii) such Service Interruption shall not have
been caused by an act or omission of Tenant or Tenant’s agents, employees,
contractors or invitees, and (iv) for so long as Tenant ceases to use the
affected portion of the Premises during such Service Interruption, then Tenant
shall have the right to terminate this Lease by giving a written termination
notice to Landlord after the expiration of the Termination Service Interruption
Cure Period. If such Service Interruption is cured within ten (10) days
(“Post-Termination Notice Cure Period”) after Landlord receives such termination
notice, then Tenant shall have no right to terminate this Lease based upon such
Service Interruption and Tenant’s termination notice shall be of no force or
effect. The Termination Service Interruption Cure Period and the
Post-Termination Notice Cure Period shall each be extended by reason of any
delays in Landlord’s ability to cure the Service Interruption in question caused
by Force Majeure, provided however, that in no event shall the aggregate
extension of the Termination Service Interruption Cure Period and the
Post-Termination Notice Cure Period by reason of Force Majeure exceed sixty (60)
days.

 

(c)               The provisions of this Section 10.7 shall not apply in the
event of a Service Interruption caused by Casualty or Taking (see Section 15
below).

 

(d)               The provisions of this Section 10.7 set forth Tenant’s sole
rights and remedies, both in law and in equity, in the event of any Service
Interruption.

 

11.ALTERATIONS AND IMPROVEMENTS BY TENANT

 

11.1          Landlord’s Consent Required. After the Term Commencement Date,
Tenant shall not make any alterations, decorations, installations, removals,
additions or improvements costing in excess of $50,000.00, unless affecting the
Building structure or systems (collectively with Tenant’s Work, “Alterations”)
in or to the Premises without Landlord’s prior written approval of the
contractor(s), written plans and specifications and a time schedule therefor.
Landlord reserves the right to require that Tenant use Landlord’s preferred
vendor(s) for any Alterations that involve roof penetrations, alarm tie-ins,
sprinklers, fire alarm and other life safety equipment. Tenant shall not make
any amendments or additions to plans and specifications approved by Landlord
without Landlord’s prior written consent. Landlord’s approval of non-structural
Alterations shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Landlord may withhold its consent in its sole
discretion (a) to any Alteration to or affecting the fixed lab benches, fume
hoods, roof and/or building systems, (b) with respect to matters of aesthetics
relating to Alterations to or affecting the exterior of the Building, and (c) to
any Alteration affecting the Building structure. Tenant shall be responsible for
all elements of the design of Tenant’s plans (including, without limitation,
compliance with Legal Requirements, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. In seeking Landlord’s approval, Tenant shall provide Landlord, at least
fourteen (14) business days in advance of any proposed construction, with plans,
specifications, bid proposals, certified stamped engineering drawings and
calculations by Tenant’s engineer of record or architect of record (including
showing any proposed connections to the Building’s structural system, the
Building’s mechanical, electrical and plumbing systems, modifications to the
Building’s envelope, non-structural penetrations in slabs or walls, and
modifications or tie-ins to life safety systems), construction contracts,
requests for laydown areas and such other information concerning the nature and
cost of the Alterations as Landlord may reasonably request. Landlord shall have
no liability or responsibility for any claim, injury or damage alleged to have
been caused by the particular materials (whether building standard or
non-building standard), appliances or equipment selected by Tenant in connection
with any work performed by or on behalf of Tenant. Except as otherwise expressly
set forth herein, all Alterations shall be done at Tenant’s sole cost and
expense and at such times and in such manner as Landlord may from time to time
reasonably designate. If Tenant shall make any Alterations, then, if Landlord,
in Landlord’s reasonable judgment, determines that the Alterations (i) adversely
affect the general utility of the Building for use by prospective tenants
thereof, or (ii) require unusual expense to restore and/or redapt the Premises
to usual use as a biotechnology office and research and development facility,
Landlord may elect to require Tenant at the expiration or sooner termination of
the Term to restore the Premises to substantially the same condition as existed
immediately prior to the Alterations. Landlord agrees that it will make such
election with respect to any Alteration at the time that Landlord approves
Tenant’s plans and specifications for an Alteration, if Tenant gives written
notice to Landlord requesting Landlord to make such election at the time of such
approval. Tenant shall provide Landlord with reproducible record drawings (in
CAD format) of all Alterations within sixty (60) days after completion thereof.

 



30

 

 

11.2          After-Hours. Landlord and Tenant recognize that to the extent
Tenant elects to perform some or all of the Alterations during times other than
normal construction hours (i.e., Monday-Friday, 7:00 a.m. to 3:00 p.m.,
excluding holidays), Landlord may need to make arrangements to have supervisory
personnel on site. Accordingly, Landlord and Tenant agree as follows: Tenant
shall give Landlord at least two (2) business days’ prior written notice of any
time outside of normal construction hours when Tenant intends to perform any
Alterations (the “After-Hours Work”). Tenant shall reimburse Landlord, within
thirty (30) days after demand therefor, for the reasonable cost of Landlord’s
supervisory personnel overseeing the After-Hours Work. In addition, if
construction during normal construction hours unreasonably disturbs other
tenants of the Building, in Landlord’s sole discretion, Landlord may require
Tenant to stop the performance of Alterations during normal construction hours
and to perform the same after hours, subject to the foregoing requirement to pay
for the reasonable cost of Landlord’s supervisory personnel.

 

11.3          Harmonious Relations. Tenant agrees that it will not, either
directly or indirectly, use any contractors and/or materials if their use will
create any difficulty, whether in the nature of a labor dispute or otherwise,
with other contractors and/or labor engaged by Tenant or Landlord or others in
the construction, maintenance and/or operation of the Building, the Property or
any part thereof. In the event of any such difficulty, upon Landlord’s request,
Tenant shall cause all contractors, mechanics or laborers causing such
difficulty to leave the Property immediately.

 

11.4          Liens. No Alterations shall be undertaken by Tenant until: (i)
Tenant has made provision for written waiver of liens in its contracts from all
contractors for such Alteration; and (ii) with respect to any Alteration, the
cost of which exceeds $250,000.00: (x) Tenant has provided Landlord with
reasonable evidence that there is sufficient funding to pay for such Alteration,
and (y) Tenant has required its general contractor to obtain appropriate surety
payment and performance bonds which shall name Landlord as an additional obligee
and has filed lien bond(s) (in jurisdictions where available) on behalf of such
contractors. Any mechanic’s lien filed against the Premises or the Building for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be discharged by Tenant within ten (10) business days
thereafter, at Tenant’s expense by filing the bond required by law or otherwise.

 



31

 

 

11.5          General Requirements. Unless Landlord and Tenant otherwise agree
in writing, Tenant shall (a) procure or cause others to procure on its behalf
all necessary permits before undertaking any Alterations in the Premises (and
provide copies thereof to Landlord); (b) perform all of such Alterations in a
good and workmanlike manner, employing materials of good quality and in
compliance with Landlord’s construction Rules and Regulations, all insurance
requirements of this Lease, and Legal Requirements; and (c) defend, indemnify
and hold the Landlord Parties harmless from and against any and all Claims
occasioned by or growing out of such Alterations.

 

12.SIGNAGE

 

12.1          Restrictions. Tenant shall have the right, at Tenant’s expense, to
install Building standard signage identifying Tenant’s business at the entrance
to the Premises, which signage shall be subject to Landlord’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed). Notwithstanding the foregoing, Tenant may elect to use a portion of
the TI Allowance (as defined in Exhibit 4) for purposes of installing such
signage. Subject to the foregoing, and subject to Section 12.2 below, Tenant
shall not place or suffer to be placed or maintained on the exterior of the
Premises, or any part of the interior visible from the exterior thereof, any
sign, banner, advertising matter or any other thing of any kind (including,
without limitation, any hand-lettered advertising), and shall not place or
maintain any decoration, letter or advertising matter on the glass of any window
or door of the Premises without first obtaining Landlord’s written approval. No
signs may be put on or in any window or elsewhere if visible from the exterior
of the Building.

 

12.2           Exterior Signage. Subject to the provisions of this Section 12.2,
for so long as: (x) there is no continuing Event of Default of Tenant and (y)
the Lease is in full force and effect (the “Monument Signage Condition”), then
Tenant shall have the right to require Landlord to list, at Landlord’s initial
cost and expense, Tenant’s name (“Tenant’s Monument Signage”) on each of the two
(2) exterior monument signs to be constructed by Landlord (as a part of
Landlord’s Work) on the Property. Such monument signs shall each be a common
monument (i.e. other tenant(s) in the Building may have identification signage
installed on such monuments). The right to the Tenant’s Monument Signage granted
pursuant to this Section 12.2 is personal to Tenant, and may not be exercised by
any occupant, subtenant, or other assignee of Tenant, other than an Affiliated
Entity or Successor (the parties hereby agreeing that Tenant shall be
responsible for the cost of any change in Tenant’s Monument Signage). The
parties hereby agree that the maintenance and removal of such Tenant’s Monument
Signage (including, without limitation, the repair and cleaning of the existing
monument façade upon removal of Tenant’s Monument Signage) shall be performed at
Landlord’s sole cost and expense, except that Tenant shall be responsible for
the cost of any change in Tenant’s Monument Signage during the Initial Term of
the lease.

 



32

 

 

 

12.3          Building Directory.

 

Landlord shall list Tenant within the directory in the Building lobby. The
initial listing shall be at Landlord’s cost and expense, and any changes to such
directory listing shall be at Tenant’s cost and expense.

 

13.ASSIGNMENT, MORTGAGING AND SUBLETTING

 

13.1          Landlord’s Consent Required. Tenant shall not mortgage or encumber
this Lease or in whole or in part whether at one time or at intervals, operation
of law or otherwise. Except as expressly otherwise set forth herein, Tenant
shall not, without Landlord’s prior written consent, assign, sublet, license or
transfer this Lease or the Premises in whole or in part whether by changes in
the ownership or control of Tenant, or any direct or indirect owner of Tenant,
whether at one time or at intervals, by sale or transfer of stock, partnership
or beneficial interests, operation of law or otherwise, or permit the occupancy
of all or any portion of the Premises by any person or entity other than
Tenant’s employees, invitees and contractors (each of the foregoing, a
“Transfer”); provided, however, the provisions of this Article 13 shall not
apply to (i) the transfer of ownership or control interests in Tenant if and so
long as Tenant is publicly traded on a nationally recognized stock exchange,
(ii) the transfer of ownership interests among the members of Tenant existing as
of the Effective Date provided that such transfer of ownership interests does
not result in a change in Control of Tenant, (iii) the transfer of ownership
interests to institutional or individual investors (including venture capital
funding and corporate partners) which regularly invest in private biotechnology
companies provided that such transfer of ownership interests does not result in
a change in Control of Tenant, or (iv) a public offering of the stock of Tenant
on a national securities exchange. Any purported Transfer made without
Landlord’s consent, if required hereunder, shall be void and confer no rights
upon any third person, provided that if there is a Transfer, Landlord may
collect rent from the transferee without waiving the prohibition against
Transfers, accepting the transferee, or releasing Tenant from full performance
under this Lease. In the event of any Transfer in violation of this Section 13,
Landlord shall have the right to terminate this Lease upon thirty (30) days’
written notice to Tenant given within sixty (60) days after receipt of written
notice from Tenant to Landlord of any Transfer, or within one (1) year after
Landlord first learns of the Transfer if no notice is given. No Transfer shall
relieve Tenant of its primary obligation as party-Tenant hereunder, nor shall it
reduce or increase Landlord’s obligations under this Lease. For purposes of this
Section, “Control” shall mean the ownership, directly or indirectly, of 50% (or
more than 50%) of the voting stock, partnership interests, membership interests,
or beneficial ownership interest in such entity, and the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such corporation, partnership, limited liability company, or entity.

 

13.2          Landlord’s Recapture Right.

 

Except for the Transfers permitted pursuant to Section 13.7 below, Tenant shall,
prior to offering or advertising the Premises or any portion thereof for a
Transfer, give a written notice (the “Recapture Notice”) to Landlord which: (i)
states that Tenant desires to make a Transfer, (ii) identifies the affected
portion of the Premises (the “Recapture Premises”), (iii) identifies the period
of time (the “Recapture Period”) during which Tenant proposes to sublet the
Recapture Premises, or indicates that Tenant proposes to assign its interest in
this Lease, and (iv) offers to Landlord to (x) terminate this Lease with respect
to the Recapture Premises (in the case of a proposed assignment of Tenant’s
interest in this Lease or a subletting for the remainder of the Term of this
Lease) or (y) in the event that Tenant shall only propose to sublease all or a
portion of the Premises for less than all of the remainder of the Term of this
Lease, Landlord shall only have the right to terminate this Lease with respect
to the Recapture Premises during the Recapture Period (i.e., the Term with
respect to the Recapture Premises shall be terminated during the Recapture
Period and Tenant’s rental obligations shall be proportionately reduced), after
which this Lease shall be reinstated with respect to the Recapture Premises.
Landlord shall have fifteen (15) business days within which to respond to the
Recapture Notice.

 



33

 

 

13.3          Standard of Consent to Transfer. If Landlord does not timely give
written notice to Tenant accepting a Recapture Offer or declines to accept the
same, then Landlord agrees that, subject to the provisions of this Section 13.3,
Landlord shall not unreasonably withhold, condition or delay its consent to a
Transfer on the terms contained in the Recapture Notice to an entity which will
use the Premises for the Permitted Uses and, in Landlord's reasonable opinion:
(a) has a tangible net worth and other financial indicators sufficient to meet
the Transferee’s obligations under the Transfer instrument in question; (b) has
a business reputation compatible with the operation of a first-class combination
laboratory, research, development and office building; and (c) the intended use
of such entity does not violate any restrictive use provisions then in effect
with respect to space in the Building, provided that use for the Permitted Use
hereunder shall not be deemed to violate this provision. In any event, Landlord
shall respond to Tenant’s request for its consent to a Transfer within thirty
(30) days after Tenant gives Landlord a written request for such consent and
provides to Landlord all information and documentation relating to such proposed
Transfer required hereunder.

 

13.4          Listing Confers No Rights. The listing of any name other than that
of Tenant, whether on the doors of the Premises or on the Building directory, or
otherwise, shall not operate to vest in any such other person, firm or
corporation any right or interest in this Lease or in the Premises or be deemed
to effect or evidence any consent of Landlord, it being expressly understood
that any such listing is a privilege extended by Landlord revocable at will by
written notice to Tenant.

 

13.5          Profits In Connection with Transfers. Except as for Permitted
Transfers, Tenant shall, within thirty (30) days of receipt thereof, pay to
Landlord fifty percent (50%) of any rent, sum or other consideration actually
received by Tenant in connection with any Transfer
other than a Permitted Transfer), either initially or over time, after deducting
reasonable actual out-of-pocket legal, architectural, engineering and brokerage
expenses incurred by Tenant and unamortized improvements paid for by Tenant in
connection therewith, in excess of Rent hereunder as if such amount were
originally called for by the terms of this Lease as Additional Rent.

 

13.6          Prohibited Transfers. Notwithstanding any contrary provision of
this Lease, Tenant shall have no right to make a Transfer unless on both (i) the
date on which Tenant notifies Landlord of its intention to enter into a Transfer
and (ii) the date on which such Transfer is to take effect, there is no
continuing Event of Default under this Lease. Notwithstanding anything to the
contrary contained herein, Tenant agrees that in no event shall Tenant make a
Transfer to (a) any government agency; (b) any tenant, subtenant or occupant of
other space in the Building; or (c) any entity with whom Landlord is currently
negotiating, or shall have negotiated in the six (6) months immediately
preceding such proposed Transfer, for space in the Property.

 



34

 

 

13.7          Exceptions to Requirement for Consent. Notwithstanding anything to
the contrary herein contained in this Section 13.7, Tenant shall have the right,
without obtaining Landlord's consent and without giving Landlord a Recapture
Notice, to (a) make a Transfer to an Affiliated Entity (hereinafter defined) so
long as the transfer to such Affiliated Entity is for legitimate business
purposes (and not for the purpose of avoiding the provisions of this Section
13), and (b) assign all of Tenant’s interest in and to the Lease to a Successor,
provided that prior to or simultaneously with any assignment pursuant to this
Section 13.7, such Affiliated Entity or Successor, as the case may be, and
Tenant execute and deliver to Landlord an assignment and assumption agreement in
form and substance reasonably acceptable to Landlord whereby such Affiliated
Entity or Successor, as the case may be, shall agree to be independently bound
by and upon all the covenants, agreements, terms, provisions and conditions set
forth in the Lease on the part of Tenant to be performed, and whereby such
Affiliated Entity or Successor, as the case may be, shall expressly agree that
the provisions of this Article 13 shall, notwithstanding such Transfer, continue
to be binding upon it with respect to all future Transfers. For the purposes
hereof, an “Affiliated Entity” shall be defined as any entity which is
controlled by, is under common control with, or which controls Tenant. For the
purposes hereof, a “Successor” shall be defined as any entity into or with which
Tenant is merged or with which Tenant is consolidated or which acquires all or
substantially all of Tenant’s stock or assets, provided that the surviving
entity shall have a net worth and other financial indicators sufficient to meet
Tenant’s obligations hereunder. Tenant shall give Landlord at least ten (10)
days’ prior written notice of any Permitted Transfer, such notice to include
evidence, reasonably satisfactory to Landlord, that the conditions to the
Permitted Transfer in question have been satisfied. Transfers to Affiliated
Entities and to Successor which are permitted pursuant to this Section 13.7, are
referred to collectively herein as “Permitted Transfers”, and such Affiliated
Entities and Successors are referred to herein as “Permitted Transferees”.

 

14.INSURANCE; INDEMNIFICATION; EXCULPATION

 

14.1          Tenant’s Insurance.

 

(a)               Tenant shall procure, pay for and keep in force throughout the
Term (and for so long thereafter as Tenant remains in occupancy of the Premises)
commercial general liability insurance insuring Tenant on an occurrence basis
against all claims and demands for personal injury liability (including, without
limitation, bodily injury, sickness, disease, and death) or damage to property
which may be claimed to have occurred from and after the time any of the Tenant
Parties shall first enter the Premises, of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) in the
aggregate annually, and from time to time thereafter shall be not less than such
higher amounts, if procurable, as may be reasonably required by Landlord. Tenant
shall also carry umbrella liability coverage in an amount of no less than Ten
Million Dollars ($10,000,000). Such policy shall also include contractual
liability coverage covering Tenant’s liability assumed under this Lease,
including without limitation Tenant’s indemnification obligations. Such
insurance policy(ies) shall name Landlord, Landlord’s managing agent and persons
claiming by, through or under them, if any, as additional insureds.

 



35

 

 

(b)               Tenant shall take out and maintain throughout the Term a
policy of fire, vandalism, malicious mischief, extended coverage and so-called
“all risk” coverage insurance in an amount equal to one hundred percent (100%)
of the replacement cost insuring (i) all items or components of Alterations
(collectively, the “Tenant-Insured Improvements”), and (ii) all of Tenant’s
furniture, equipment, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or the Building, including without limitation
Tenant’s Penthouse Equipment and all of Tenant’s animals (collectively,
“Tenant’s Property”). The insurance required to be maintained by Tenant pursuant
to this Section 14.1(b) (referred to herein as “Tenant Property Insurance”)
shall insure the interests of both Landlord and Tenant as their respective
interests may appear from time to time.

 

(c)               Tenant shall take out and maintain a policy of business
interruption insurance throughout the Term sufficient to cover at least twelve
(12) months of Rent due hereunder and Tenant’s business losses during such
12-month period.

 

(d)               During periods when any Tenant’s Work or Alterations are being
performed, Tenant shall maintain, or cause to be maintained, so-called all risk
or special cause of loss property insurance or its equivalent and/or builders
risk insurance on 100% replacement cost coverage basis, including hard and soft
costs coverages. Such insurance shall protect and insure Landlord, Landlord’s
agents, Tenant and Tenant’s contractors, as their interests may appear, against
loss or damage by fire, water damage, vandalism and malicious mischief, and such
other risks as are customarily covered by so-called all risk or special cause of
loss property / builders risk coverage or its equivalent.

 

(e)               Tenant shall procure and maintain at its sole expense such
additional insurance as may be necessary to comply with any Legal Requirements.

 

(f)                Tenant shall cause all contractors and subcontractors to
maintain during the performance of any Alterations the insurance described in
Exhibit 10 attached hereto.

 

(g)               The insurance required pursuant to Sections 14.1(a), (b), (c),
(d) and (e) (collectively, “Tenant’s Insurance Policies”) shall be effected with
insurers reasonably approved by Landlord, with a rating of not less than “A-XI”
in the current Best’s Insurance Reports, and authorized to do business in the
Commonwealth of Massachusetts under valid and enforceable policies. Tenant’s
Insurance Policies shall each provide that it shall not be canceled or modified
without at least thirty (30) days’ prior written notice to each insured named
therein, except only ten (10) days notice shall be required for cancellation due
to non-payment. Tenant’s Insurance Policies may include deductibles in
commercially reasonable amounts. On or before the date on which any of the
Tenant Parties shall first enter the Premises and thereafter prior to the
expiration date of each expiring policy, Tenant shall deliver to Landlord
binders of Tenant’s Insurance Policies issued by the respective insurers setting
forth in full the provisions thereof together with evidence satisfactory to
Landlord of the payment of all premiums for such policies. In the event of any
claim, and upon Landlord’s request, Tenant shall deliver to Landlord complete
copies of Tenant’s Insurance Policies. Upon request of Landlord, Tenant shall
deliver to any Mortgagee copies of the foregoing documents.

 



36

 

 

14.2          Indemnification. Except to the extent caused by the negligence or
willful misconduct of any of the Landlord Parties, Tenant shall defend,
indemnify and save the Landlord Parties harmless from and against any and all
Claims asserted by or on behalf of any person, firm, corporation or public
authority arising from:

 

  (a)              Tenant’s breach of any covenant or obligation under this
Lease;

 

  (b)              Any injury to or death of any person, or loss of or damage to
property, sustained or occurring in, upon, at or about the Premises;

 

  (c)              Any injury to or death of any person, or loss of or damage to
property arising out of the use or occupancy of the Premises by or the
negligence or willful misconduct of any of the Tenant Parties; and

 

  (d)              On account of or based upon any work or thing whatsoever done
(other than by Landlord or any of the Landlord Parties) at the Premises during
the Term and during the period of time, if any, prior to the Term Commencement
Date that any of the Tenant Parties may have been given access to the Premises.

 

14.3          Property of Tenant. Tenant covenants and agrees that, to the
maximum extent permitted by Legal Requirements, all of Tenant’s Property at the
Premises shall be at the sole risk and hazard of Tenant, and that if the whole
or any part thereof shall be damaged, destroyed, stolen or removed from any
cause or reason whatsoever, no part of said damage or loss shall be charged to,
or borne by, Landlord, except, subject to Section 14.5 hereof, to the extent
such damage or loss is due to the negligence or willful misconduct of any of the
Landlord Parties.

 

14.4          Limitation of Landlord’s Liability for Damage or Injury. Landlord
shall not be liable for any injury or damage to persons, animals or property
resulting from fire, explosion, falling plaster, steam, gas, air contaminants or
emissions, electricity, electrical or electronic emanations or disturbance,
water, rain or snow or leaks from any part of the Building or from the pipes,
appliances, equipment or plumbing works or from the roof, street or sub-surface
or from any other place or caused by dampness, vandalism, malicious mischief or
by any other cause of whatever nature, except, subject to Section 14.5, to the
extent caused by or due to the negligence or willful misconduct of any of the
Landlord Parties, and then, where notice and an opportunity to cure are
appropriate (i.e., where Tenant has an opportunity to know or should have known
of such condition sufficiently in advance of the occurrence of any such injury
or damage resulting therefrom as would have enabled Landlord to prevent such
damage or loss had Tenant notified Landlord of such condition) only after (i)
notice to Landlord of the condition claimed to constitute negligence or willful
misconduct, and (ii) the expiration of a reasonable time after such notice has
been received by Landlord without Landlord having commenced to take all
reasonable and practicable means to cure or correct such condition; and pending
such cure or correction by Landlord, Tenant shall take all reasonably prudent
temporary measures and safeguards to prevent any injury, loss or damage to
persons or property. Notwithstanding the foregoing, in no event shall any of the
Landlord Parties be liable for any loss which is covered by insurance policies
actually carried or required to be so carried by Tenant under this Lease; nor
shall any of the Landlord Parties be liable for any such damage caused by other
tenants or persons in the Building or caused by operations in construction of
any private, public, or quasi-public work; nor shall any of the Landlord Parties
be liable for any latent defect in the Premises or in the Building; provided
that Landlord will remain responsible for its obligations under Sections 10.2
and 10.3.

 



37

 

 

14.5          Waiver of Subrogation; Mutual Release. Landlord and Tenant each
hereby waives on behalf of itself and its property insurers (none of which shall
ever be assigned any such claim or be entitled thereto due to subrogation or
otherwise) any and all rights of recovery, claim, action, or cause of action
against the other and its agents, officers, servants, partners, shareholders, or
employees (collectively, the “Related Parties”) for any loss or damage that may
occur to or within the Premises or the Building or any improvements thereto, or
any personal property of such party therein which is insured against under any
Property Insurance (as defined in Section 14.7) policy actually being maintained
by the waiving party from time to time, even if not required hereunder, or which
would be insured against under the terms of any Property Insurance policy
required to be carried or maintained by the waiving party hereunder, whether or
not such insurance coverage is actually being maintained, including, in every
instance, such loss or damage that may be caused by the negligence of the other
party hereto and/or its Related Parties. Landlord and Tenant each agrees to
cause appropriate clauses to be included in its Property Insurance policies
necessary to implement the foregoing provisions.

 

14.6          Tenant’s Acts--Effect on Insurance. Tenant shall not do or permit
any Tenant Party to do any act or thing upon the Premises or elsewhere in the
Building which will invalidate or be in conflict with any insurance policies
covering the Building, of which Tenant has been provided notice, and the
fixtures and property therein; and shall not do, or permit to be done, any act
or thing upon the Premises which shall subject Landlord to any liability or
responsibility for injury to any person or persons or to property by reason of
any business or operation being carried on upon said Premises or for any other
reason. If by reason of the failure of Tenant to comply with the provisions
hereof the insurance rate applicable to any policy of insurance shall at any
time thereafter be higher than it otherwise would be, Tenant shall reimburse
Landlord upon demand for that part of any insurance premiums which shall have
been charged because of such failure by Tenant, together with interest at the
Default Rate until paid in full, within thirty (30) days after receipt of an
invoice therefor. In addition, Tenant shall reimburse Landlord for any increase
in insurance premium arising solely as a result of Tenant’s use and/or storage
of any Hazardous Materials in the Premises.

 

14.7          Landlord’s Insurance. Landlord shall carry at all times during the
Term of this Lease: (i) commercial general liability insurance with respect to
the Building, the Land and the Common Areas thereof in an amount not less than
Five Million Dollars ($5,000,000) combined single limit per occurrence, (ii)
with respect to the Building and Garage, excluding Tenant-Insured Improvements
and improvements made by other tenants or occupants, insuring against loss or
damage caused by any peril covered under fire, extended coverage and all risk
insurance with coverage against vandalism, malicious mischief and such other
insurable hazards and contingencies as are from time to time normally insured
against by owners of similar first class offices/research/laboratory
buildings/campuses in the Market Area or which are required by Landlord’s
mortgagee, in an amount equal to one hundred percent (100%) of the full
replacement cost thereof above foundation walls (“Landlord Property Insurance”),
and (iii) rent interruption insurance covering at least eighteen (18) months.
Any and all such insurance: (x) may be maintained under a blanket policy
covering other properties of Landlord and/or its affiliated business
organizations, and (y) may be written with commercially reasonable deductibles
as determined by Landlord. To the extent applicable to the Building and the
Property, the costs incurred by Landlord related to such insurance shall be
included in Operating Costs. Tenant Property Insurance and Landlord Property
Insurance are referred to collectively herein as “Property Insurance”.

 



38

 

 

15.CASUALTY; TAKING

 

15.1          Damage. If the Building or Premises are damaged in whole or part
because of fire or other insured casualty (“Casualty”), or if the Building or
Premises are subject to a taking in connection with the exercise of any power of
eminent domain, condemnation, or purchase under threat or in lieu thereof (any
of the foregoing, a “Taking”), then unless this Lease is terminated in
accordance with Section 15.2 below, Landlord shall restore the Building and/or
the Premises to substantially the same condition as existed immediately
following completion of Landlord’s Work, or in the event of a partial Taking
which affects the Building and the Premises, restore the remainder of the
Building and the Premises not so Taken to substantially the same condition as is
reasonably feasible. If, in Landlord’s reasonable judgment, any element of the
Tenant-Insured Improvements can more effectively be restored as an integral part
of Landlord’s restoration of the Building or the Premises, such restoration
shall also be made by Landlord, but at Tenant’s sole cost and expense. Subject
to rights of Mortgagees, Tenant Delays, Legal Requirements then in existence and
to delays for adjustment of insurance proceeds or Taking awards, as the case may
be, and instances of Force Majeure, Landlord shall substantially complete such
restoration within one (1) year after Landlord’s receipt of all required permits
therefor with respect to substantial reconstruction of at least 50% of the
Building, or, within one hundred eighty (180) days after Landlord’s receipt of
all required permits therefor in the case of restoration of less than 50% of the
Building. Upon substantial completion of such restoration by Landlord, Tenant
shall use diligent efforts to complete restoration of the Premises to
substantially the same condition as existed immediately prior to such Casualty
or Taking (or in the event of a Taking, to the same condition as is reasonably
feasible), as the case may be, as soon as reasonably possible. Tenant agrees to
cooperate with Landlord in such manner as Landlord may reasonably request to
assist Landlord in collecting insurance proceeds due in connection with any
Casualty which affects the Premises or the Building. In no event shall Landlord
be required to expend more than the Net (hereinafter defined) insurance proceeds
Landlord receives for damage to the Premises and/or the Building or the Net
Taking award attributable to the Premises and/or the Building. “Net” means the
insurance proceeds or Taking award actually paid to Landlord (and not paid over
to a Mortgagee) less all reasonable costs and expenses, including adjusters and
attorney’s fees, of obtaining the same. In the Operating Year in which a
Casualty occurs, there shall be included in Operating Costs Landlord’s
deductible applicable to the Building and the Property under its property
insurance policy. Except as Landlord may elect pursuant to this Section 15.1,
under no circumstances shall Landlord be required to repair any damage to, or
make any repairs to or replacements of, any Tenant-Insured Improvements.

 

15.2          Termination Rights.

 

  (a)               Landlord’s Termination Rights. Landlord may terminate this
Lease upon thirty (30) days’ prior written notice to Tenant if:

 

     (i)             any material portion of the Building or any material means
of access thereto is taken by a Taking; or

 

     (ii)            more than thirty-five percent (35%) of the Building is
damaged by Casualty;

 

     (iii)           if a Mortgagee does not allow the Net proceeds to be used
to pay for the cost of restoration; or

 

     (iv)           if the estimated time to complete restoration exceeds one
(1) year from the date on which Landlord receives all required permits for such
restoration.

 



39

 

 

(b)               Tenant’s Termination Right. Tenant may terminate this Lease
upon thirty (30) days’ prior written notice to Landlord if:

 

     (i)            any material portion of the Premises or any material means
of access thereto is taken, so that, in Tenant’s reasonable judgment, the
continued operation of Tenant’s business in the Premises is materially adversely
affected;

 

     (ii)            the estimated restoration period exceeds one (1) year from
the date on which Landlord receives all required permits for such restoration;
or

 

     (iii)           the Net proceeds available to Landlord are insufficient to
pay for the cost of restoration as require hereby and Landlord does not provide
Tenant with evidence of and agreement to use its own funds to pay for such
restoration.

 

(c)               If Landlord is so required but fails to complete restoration
of the Premises within the time frames and subject to the conditions set forth
in Section 15.1 above, then Tenant may terminate this Lease upon thirty (30)
days’ written notice to Landlord; provided, however, that if Landlord completes
such restoration within thirty (30) days after receipt of any such termination
notice, such termination notice shall be null and void and this Lease shall
continue in full force and effect. The remedies set forth in this Section
15.2(b) and in Section 15.2(c) below are Tenant’s sole and exclusive rights and
remedies based upon Landlord’s failure to complete the restoration of the
Premises as set forth herein. Notwithstanding anything to the contrary contained
herein, Tenant shall not have the right to terminate this Lease pursuant to this
Section 15 if the Casualty was caused by the negligence or intentional
misconduct of any Tenant Party.

 

(d)               Either Party May Terminate. In the case of any Casualty or
Taking affecting the Premises and occurring during the last twelve (12) months
of the Term, then (i) if such Casualty or Taking results in more than
twenty-five percent (25%) of the floor area of the Premises being unsuitable for
the Permitted Uses, or (ii) the damage to the Premises costs more than $250,000
to restore, then either Landlord or Tenant shall have the option to terminate
this Lease upon thirty (30) days’ written notice to the other.

 

(e)               Automatic Termination. In the case of a Taking of the entire
Premises, then this Lease shall automatically terminate as of the date of
possession by the Taking authority.

 



40

 

 

15.3          Rent Abatement. In the event of a Casualty or Taking affecting the
Premises, there shall be an equitable adjustment of Base Rent, Operating Costs
and Taxes based upon the degree to which Tenant’s ability to conduct its
business in the Premises is impaired by reason of such Casualty from and after
the date of a Casualty or Taking, and continuing until the following portions of
the repair and restoration work to be performed by Landlord, as set forth above,
are Substantially Completed: (i) any repair and restoration work to be performed
by Landlord within the Premises, and (ii) repair and restoration work with
respect to the Common Areas to the extent that damage to the Common Areas caused
by such Casualty or Taking materially adversely affects Tenant’s use of, or
access to, the Premises.

 

15.4          Taking for Temporary Use. If the Premises are Taken for temporary
use, this Lease and Tenant’s obligations, including without limitation the
payment of Rent, shall continue. For purposes hereof, a “Taking for temporary
use” shall mean a Taking of ninety (90) days or less.

 

15.5          Disposition of Awards. Except for any separate award for Tenant’s
movable trade fixtures, relocation expenses, and unamortized leasehold
improvements paid for by Tenant (provided that the same may not reduce
Landlord’s award), all Taking awards to Landlord or Tenant shall be Landlord’s
property without Tenant’s participation, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant may pursue its own claim
against the Taking authority.

 

16.ESTOPPEL CERTIFICATE.

 

Tenant shall at any time and from time to time upon not less than ten (10)
business days’ prior notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), and the dates
to which Rent has been paid in advance, if any, stating whether or not Landlord
is in default in performance of any covenant, agreement, term, provision or
condition contained in this Lease and, if so, specifying each such default, and
such other facts as Landlord may reasonably request, it being intended that any
such statement delivered pursuant hereto may be relied upon by Landlord, any
prospective purchaser of the Building or of any interest of Landlord therein,
any Mortgagee or prospective Mortgagee thereof, any lessor or prospective lessor
thereof, any lessee or prospective lessee thereof, or any prospective assignee
of any mortgage thereof. Time is of the essence with respect to any such
requested certificate, Tenant hereby acknowledging the importance of such
certificates in mortgage financing arrangements, prospective sales and the like.
If Tenant shall fail to execute and deliver to Landlord any such statement
within such ten-(10)-business-day period, Tenant hereby appoints Landlord as
Tenant’s attorney-in-fact in its name and behalf to execute such statement, such
appointment being coupled with an interest.

 



41

 

 

17.HAZARDOUS MATERIALS

 

17.1          Prohibition.

 

(a)               Tenant shall not, without the prior written consent of
Landlord, bring or permit to be brought or kept in or on the Premises or
elsewhere in the Building or the Property (i) any inflammable, combustible or
explosive fluid, material, chemical or substance (except for standard office
supplies stored in proper containers); and (ii) any Hazardous Material
(hereinafter defined), other than the types and quantities of Hazardous
Materials which are listed on Exhibit 8 attached hereto (“Tenant’s Hazardous
Materials”), provided that the same shall at all times be:

 

(i)             brought upon, kept or used in Tenant’s Control Areas (as
hereinafter defined);

 

(ii)            in compliance with the Control Area Limitations, as hereinafter
defined;

 

(iii)          in accordance with all applicable Legal Requirements, including,
without limitation, all applicable Environmental Laws (hereinafter defined); and

 

(iv)           in accordance with prudent environmental practice and (with
respect to medical waste and so-called “biohazard” materials) good scientific
and medical practice.

 

(b)               “Tenant’s Control Areas” consist of the entirety of the Prime
Premises and the Storage Premises. The “Control Areas Limitations” are
determined in accordance with the International Building Code (2018) (“IBC”),
and are as follows:

 

(i)             Prime Premises. The parties acknowledge that the Prime Premises
shall be deemed to consist of one (1) Control Area, as defined by the IBC, and
Tenant shall not, in the Prime Premises, exceed the limitations which are
imposed by the IBC on use and storage of Hazardous Materials for premises
consisting of one Control Area located on the second (2nd) floor of a building,
and

 

(ii)            Storage Premises. Tenant shall not, at any time, exceed in the
Storage Premises, ten percent (10%) of the solvent storage capacity permitted
for a Control Area located on the ground floor of a building under the IBC.

 

(c)               Tenant shall be responsible for assuring that all laboratory
uses are adequately and properly vented. On or before each anniversary of the
Term Commencement Date, and on any earlier date during the 12-month period on
which Tenant intends to add a new Hazardous Material or materially increase the
quantity of any Hazardous Material to the list of Tenant’s Hazardous Materials,
Tenant shall submit to Landlord an updated list of Tenant’s Hazardous Materials
for Landlord’s review and approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have the right, from time to
time, to inspect the Premises for compliance with the terms of this Section
17.1. Notwithstanding the foregoing, with respect to any of Tenant’s Hazardous
Materials which Tenant does not properly handle, store or dispose of in
compliance with all applicable Environmental Laws (hereinafter defined), prudent
environmental practice and (with respect to medical waste and so-called
“biohazard materials”) good scientific and medical practice, Tenant shall, upon
written notice from Landlord, no longer have the right to bring such material
into the Building or the Property until Tenant has demonstrated, to Landlord’s
reasonable satisfaction, that Tenant has implemented programs to thereafter
properly handle, store or dispose of such material. In order to induce Landlord
to waive its otherwise applicable requirement that Tenant maintain insurance in
favor of Landlord against liability arising from the presence of radioactive
materials in the Premises, and without limiting the foregoing, Tenant hereby
represents and warrants to Landlord that at no time during the Term will Tenant
bring upon, or permit to be brought upon, the Premises any radioactive materials
whatsoever.

 



42

 

 

17.2          Environmental Laws. For purposes hereof, “Environmental Laws”
shall mean all laws, statutes, ordinances, rules and regulations of any local,
state or federal governmental authority having jurisdiction concerning
environmental, health and safety matters, including but not limited to any
discharge by any of the Tenant Parties into the air, surface water, sewers, soil
or groundwater of any Hazardous Material (hereinafter defined) whether within or
outside the Premises, including, without limitation (a) the Federal Water
Pollution Control Act, 33 U.S.C. Section 1251 et seq., (b) the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., (c) the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601 et seq., (d) the Toxic Substances Control Act of 1976, 15 U.S.C.
Section 2601 et seq., and (e) Chapter 21E of the General Laws of Massachusetts.
Tenant, at its sole cost and expense, shall comply with (i) Environmental Laws,
and (ii) any rules, requirements and safety procedures of the Massachusetts
Department of Environmental Protection, the Town of Lexington and any insurer of
the Building or the Premises with respect to Tenant’s use, storage and disposal
of any Hazardous Materials.

 

17.3          Hazardous Material Defined. As used herein, the term “Hazardous
Material” means asbestos, oil or any hazardous, radioactive or toxic substance,
material or waste or petroleum derivative which is or becomes regulated by any
Environmental Law, including without limitation live organisms, viruses and
fungi, medical waste and any so-called “biohazard” materials. The term
“Hazardous Material” includes, without limitation, oil and/or any material or
substance which is (i) designated as a “hazardous substance,” “hazardous
material,” “oil,” “hazardous waste” or toxic substance under any Environmental
Law.

 

17.4          Chemical Safety Program. Tenant shall establish and maintain a
chemical safety program administered by a licensed, qualified individual in
accordance with the requirements of any applicable governmental authority.
Tenant shall be solely responsible for all costs incurred in connection with
such chemical safety program, and Tenant shall provide Landlord with such
documentation as Landlord may reasonably require evidencing Tenant’s compliance
with the requirements of (a) any applicable governmental authority with respect
to such chemical safety program and (b) this Section. Tenant shall obtain and
maintain during the Term any permit required by any such applicable governmental
authority.

 

17.5          Testing. If any Mortgagee or governmental authority requires
testing to determine whether there has been any release of Hazardous Materials
at the Property and such testing is required as a result of the acts or
omissions of any of the Tenant Parties in violation of this Lease, then Tenant
shall reimburse Landlord within thirty (30) days of receipt of an invoice
therefor, as Additional Rent, for the reasonable costs thereof, together with
interest at the Default Rate until paid in full. Tenant shall execute
affidavits, certifications and the like, as may be reasonably requested by
Landlord from time to time concerning Tenant’s best knowledge and belief
concerning the presence of Hazardous Materials in or on the Premises, the
Building or the Property. In addition to the foregoing, if Landlord reasonably
believes that any Hazardous Materials have been released on the Premises in
violation of this Lease or any Legal Requirement, Landlord shall have the right
to conduct appropriate tests of the Premises or any portion thereof to determine
if Hazardous Materials are present or that contamination has occurred due to the
acts or omissions of any of the Tenant Parties. Tenant shall pay all reasonable
costs of such tests if such tests reveal that Hazardous Materials exist at the
Premises in violation of this Lease or any Legal Requirement. Further, Landlord
shall have the right to cause a third party consultant retained by Landlord, at
Landlord’s expense (provided, however, that such costs shall be included in
Operating Costs), to review, but not more than once in any calendar year,
Tenant’s lab operations, procedures and permits to ascertain whether or not
Tenant is complying with law and adhering to generally accepted industry
practices. Tenant agrees to cooperate in good faith with any such review and to
provide to such consultant any information requested by such consultant and
reasonably required in order for such consultant to perform such review, but
nothing contained herein shall require Tenant to provide proprietary or
confidential information to such consultant.

 



43

 

 

17.6          Indemnity; Remediation.

 

(a)               Tenant hereby covenants and agrees to indemnify, defend and
hold the Landlord Parties harmless from and against any and all Claims against
any of the Landlord Parties arising out of contamination of any part of the
Property or other adjacent property, which contamination arises as a result of:
(i) the presence of Hazardous Material in the Premises, the presence of which is
caused by any act or omission of any of the Tenant Parties, or (ii) from a
breach by Tenant of its obligations under this Section 17. This indemnification
of the Landlord Parties by Tenant includes, without limitation, reasonable costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work or any other response actions required by
any federal, state or local governmental agency or political subdivision because
of Hazardous Material present in the soil, soil vapor or ground water on or
under or any indoor air in the Building based upon the circumstances identified
in the first sentence of this Section 17.6. The indemnification and hold
harmless obligations of Tenant under this Section 17.6 shall survive the
expiration or any earlier termination of this Lease. Without limiting the
foregoing, if the presence of any Hazardous Material in the Building or
otherwise in the Property is caused or permitted by any of the Tenant Parties
and results in any contamination of any part of the Property or any adjacent
property which requires remediation under any Environmental Law, Tenant shall
promptly take all actions at Tenant’s sole cost and expense as are required by
such Environmental Law, provided that Tenant shall first obtain Landlord’s
written approval of such actions, which approval shall not be unreasonably
withheld, conditioned or delayed so long as such actions, in Landlord’s
reasonable discretion, would not potentially have any adverse effect on the
Property, and, in any event, Landlord shall not withhold its approval of any
proposed actions which are required by applicable Environmental Laws. The
provisions of this Section 17.6 shall survive the expiration or earlier
termination of the Lease.

 

(b)               Without limiting the obligations set forth in Section 17.6(a)
above, if any Hazardous Material is in, on, under, at or about the Building or
the Property as a result of the acts or omissions of any of the Tenant Parties
and results in any contamination of any part of the Property or any adjacent
property that is in violation of any applicable Environmental Law or that
requires the performance of any response action pursuant to any Environmental
Law, Tenant shall promptly take all actions at Tenant’s sole cost and expense as
are necessary to reduce such Hazardous Material to amounts below any applicable
Reportable Quantity, any applicable Reportable Concentration and any other
applicable standard set forth in any Environmental Law such that no further
response actions are required; provided that Tenant shall first obtain
Landlord’s written approval of such actions, which approval shall not be
unreasonably withheld, conditioned or delayed so long as such actions would not
be reasonably expected to have an adverse effect on the market value or utility
of the Property for the Permitted Uses, and in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws (such approved actions, “Tenant’s Remediation”).

 



44

 

 

(c)               In the event that Tenant fails to complete Tenant’s
Remediation prior to the end of the Term, then:

 

(i)             until the completion of Tenant’s Remediation (the “Remediation
Completion Date”) as evidenced by the certification of Tenant’s Licensed Site
Professional (as such term is defined by applicable Environmental Laws), who
shall be reasonably acceptable to Landlord, Tenant shall pay to Landlord, with
respect to the portion of the Premises which reasonably cannot be occupied by a
new tenant until completion of Tenant’s Remediation, (A) Additional Rent on
account of Operating Costs and Taxes and (B) Base Rent in an amount equal to the
greater of (1) the fair market rental value of such portion of the Premises
(determined in substantial accordance with the process described in Section 1.2
above), and (2) Base Rent attributable to such portion of the Premises in effect
immediately prior to the end of the Term; and

 

(ii)            Tenant shall maintain responsibility for Tenant’s Remediation
and Tenant shall complete Tenant’s Remediation as soon as reasonably practicable
in accordance with Environmental Laws. If Tenant does not diligently pursue
completion of Tenant’s Remediation, Landlord shall have the right to either (A)
assume control for overseeing Tenant’s Remediation, in which event Tenant shall
pay all reasonable costs and expenses of Tenant’s Remediation (it being
understood and agreed that all costs and expenses of Tenant’s Remediation
incurred pursuant to contracts entered into by Tenant shall be deemed
reasonable) within thirty (30) days of demand therefor (which demand shall be
made no more often than monthly), and Landlord shall be substituted as the party
identified on any governmental filings as the party responsible for the
performance of such Tenant’s Remediation or (B) require Tenant to maintain
responsibility for Tenant’s Remediation, in which event Tenant shall complete
Tenant’s Remediation as soon as reasonably practicable in accordance with
Environmental Laws, it being understood that Tenant’s Remediation shall not
contain any requirement that Tenant remediate any contamination to levels or
standards more stringent than those associated with the Property’s current
office, research and development, and laboratory uses.

 

(d)               The provisions of this Section 17.6 shall survive the
expiration or earlier termination of this Lease.

 

17.7          Disclosures. Prior to bringing any Hazardous Material into any
part of the Property, Tenant shall deliver to Landlord the following information
with respect thereto: (a) a description of handling, storage, use and disposal
procedures; (b) all plans or disclosures and/or emergency response plans which
Tenant has prepared, including without limitation Tenant’s Spill Response Plan,
and all plans which Tenant is required to supply to any governmental agency or
authority pursuant to any Environmental Laws; (c) copies of all Required Permits
relating thereto; and (d) other information reasonably requested by Landlord.

 

17.8          Removal. Tenant shall be responsible, at its sole cost and
expense, for Hazardous Material and other biohazard disposal services for the
Premises. Such services shall be performed by contractors reasonably acceptable
to Landlord and on a sufficient basis to ensure that the Premises are at all
times kept neat, clean and free of Hazardous Materials and biohazards except in
appropriate, specially marked containers reasonably approved by Landlord.

 



45

 

 

18.RULES AND REGULATIONS.

 

18.1          Rules and Regulations. Tenant will faithfully observe and comply
with the Rules and Regulations attached hereto as Exhibit 9 (“Current Rules and
Regulations”) and reasonable rules and regulations as may be promulgated, from
time to time, of which Tenant is given prior notice, with respect to the
Building, the Property and construction within the Property (collectively, the
“Rules and Regulations”). The Current Rules and Regulations consist of the
Building Rules and Regulations attached hereto as Exhibit 9-1 and the
Construction Rules and Regulations attached hereto as Exhibit 9-2. In the case
of any conflict between the provisions of this Lease and the Rules and
Regulations or any future rules and regulations, the provisions of this Lease
shall control. Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant, its servants, employees, agents, contractors, visitors, invitees
or licensees. Landlord agrees to use commercially reasonable efforts to enforce
the Rules and Regulations against Tenant and other tenants and occupants in a
nondiscriminatory and consistent manner (except where differing circumstances
justify different treatment).

 

18.2          Energy Conservation. Landlord may institute upon written notice to
Tenant such policies, programs and measures as may be necessary, required, or
expedient for the conservation and/or preservation of energy or energy services
(collectively, the “Conservation Program”), provided however, that the
Conservation Program does not, by reason of such policies, programs and
measures, reduce the level of energy or energy services being provided to the
Premises below the level of energy or energy services then being provided in
comparable combination laboratory, research and development and office buildings
in the Market Area, or as may be necessary or required to comply with Legal
Requirements or standards or the other provisions of this Lease. Upon receipt of
such notice, Tenant shall comply with the Conservation Program.

 

18.3          Recycling. Upon written notice, Landlord may establish policies,
programs and measures for the recycling of paper, products, plastic, tin,
certain metals, and other materials (a “Recycling Program”). Upon receipt of
such notice, Tenant will comply with the Recycling Program at Tenant’s sole cost
and expense.

 



46

 

 

19.LAWS AND PERMITS.

 

19.1          Legal Requirements. Tenant shall not cause or permit the Premises,
or cause the Property or the Building to be used in any way that violates any
Legal Requirement, order, permit, approval, variance, covenant or restrictions
of record or any provisions of this Lease, interferes with the rights of tenants
of the Building, or constitutes a nuisance or waste (excluding any permits and
approvals required in connection with Landlord’s Work, which are the
responsibility of Landlord to obtain). Tenant shall obtain, maintain and pay for
all permits and approvals needed for the operation of Tenant’s business
including without limitation, Tenant’s Penthouse Equipment, Tenant’s Acid
Neutralization Tank and the Generator, as soon as reasonably possible, and in
any event shall not undertake any operations or use of the Prime Premises,
Tenant’s Penthouse Equipment, Acid Neutralization Tank, or Generator unless all
applicable permits and approvals are in place and shall, promptly take all
actions necessary to comply with all Legal Requirements, including, without
limitation, the Occupational Safety and Health Act, applicable to Tenant’s use
of the Premises, the Property or the Building. Tenant shall maintain in full
force and effect all certifications or permissions required by any authority
having jurisdiction to authorize, franchise or regulate Tenant’s use of the
Premises. Tenant shall be solely responsible for procuring and complying at all
times with any and all necessary permits and approvals directly or indirectly
relating or incident to: the conduct of its activities on the Premises; its
scientific experimentation, transportation, storage, handling, use and disposal
of any chemical or radioactive or bacteriological or pathological substances or
organisms or other hazardous wastes or environmentally dangerous substances or
materials or medical waste or animals or laboratory specimens. Within ten (10)
days of a request by Landlord, which request shall be made not more than once
during each period of twelve (12) consecutive months during the Term hereof,
unless otherwise requested by any Mortgagee of Landlord or unless Landlord
reasonably suspects that Tenant has violated the provisions of this Section
19.1, Tenant shall furnish Landlord with copies of all such permits and
approvals that Tenant possesses or has obtained together with a certificate
certifying that such permits are all of the permits that Tenant possesses or has
obtained with respect to the Premises. Tenant shall promptly give written notice
to Landlord of any warnings or violations relative to the above received from
any federal, state or municipal agency or by any court of law and shall promptly
cure the conditions causing any such violations. Tenant shall not be deemed to
be in default of its obligations under the preceding sentence to promptly cure
any condition causing any such violation in the event that, in lieu of such
cure, Tenant shall contest the validity of such violation by appellate or other
proceedings permitted under applicable law, provided that: (i) any such contest
is made reasonably and in good faith, (ii) Tenant makes provisions, including,
without limitation, posting bond(s) or giving other security, reasonably
acceptable to Landlord to protect Landlord, the Building and the Property from
any liability, costs, damages or expenses arising in connection with such
alleged violation and failure to cure, (iii) Tenant shall agree to indemnify,
defend (with counsel reasonably acceptable to Landlord) and hold Landlord
harmless from and against any and all liability, costs, damages, or expenses
arising in connection with such condition and/or violation, (iv) Tenant shall
promptly cure any violation in the event that its appeal of such violation is
overruled or rejected, and (v) Tenant’s decision to delay such cure shall not,
in Landlord’s good faith determination, be likely to result in any actual or
threatened bodily injury, property damage, or any civil or criminal liability to
Landlord, any tenant or occupant of the Building or the Property, or any other
person or entity. Nothing contained in this Section 19.1 shall be construed to
expand the uses permitted hereunder beyond the Permitted Uses. Landlord shall
comply with any Legal Requirements and with any direction of any public office
or officer relating to the maintenance or operation of the structural elements,
mechanical, electrical and plumbing systems and life safety systems of the
Building and the Common Areas, and the costs so incurred by Landlord shall be
included in Operating Costs in accordance with the provisions of Section 5.2.

 



47

 



 

20.DEFAULT

 

20.1          Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder by Tenant:

 

(a)               If Tenant fails to make any payment of Rent or any other
payment required hereunder, as and when due, and such failure shall continue for
a period of three (3) days after written notice thereof from Landlord to Tenant;
provided, however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if (i) Tenant fails to make any
payment within three (3) days after the due date therefor, and (ii) Landlord has
given Tenant written notice under this Section 20.1(a) on more than two (2)
occasions during the twelve (12) month interval preceding such failure by
Tenant;

 

(b)               If Tenant shall abandon the Premises (whether or not the keys
shall have been surrendered or the Rent shall have been paid) without complying
with Section 21 of this Lease;

 

(c)               If Tenant shall fail to execute and deliver to Landlord an
estoppel certificate pursuant to Section 16 above or a subordination and
attornment agreement pursuant to Section 22 below, within the timeframes set
forth therein;

 

(d)               If Tenant shall fail to maintain any insurance required
hereunder, and such failure shall continue for a period of five (5) days after
written notice thereof from Landlord to Tenant;

 

(e)               If Tenant shall fail to restore the Security Deposit to its
original amount or deliver a replacement Letter of Credit as required under
Section 7 above;

 

(f)               If Tenant causes or suffers any release of Hazardous Materials
in violation of Environmental Law in or near the Property in violation of
Section 17.6(b) of this Lease;

 

(g)               If Tenant shall make a Transfer in violation of the provisions
of Section 13 above, or if any event shall occur or any contingency shall arise
whereby this Lease, or the term and estate thereby created, would (by operation
of law or otherwise) devolve upon or pass to any person, firm or corporation
other than Tenant, except as expressly permitted under Section 13 hereof;

 

(h)               Intentionally omitted;

 

(i)                The failure by Tenant to observe or perform any of the
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified above, and such failure continues for more than thirty
(30) days after notice thereof from Landlord; provided, further, that if the
nature of Tenant’s default is such that more than thirty (30) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant shall commence such cure within said thirty (30) day period
and thereafter diligently prosecute such cure to completion, which completion
shall occur not later than ninety (90) days from the date of such notice from
Landlord;

 



48

 

 

(j)                 Tenant shall be involved in financial difficulties as
evidenced by an admission in writing by Tenant of Tenant’s inability to pay its
debts generally as they become due, or by the making or offering to make a
composition of its debts with its creditors;

 

(k)               Tenant shall make an assignment or trust mortgage, or other
conveyance or transfer of like nature, of all or a substantial part of its
property for the benefit of its creditors,

 

(l)                 an attachment on mesne process, on execution or otherwise,
or other legal process shall issue against Tenant or its property and a sale of
any of its assets shall be held thereunder;

 

(m)             any judgment, attachment or the like in excess of $1,000,000.00
shall be entered, recorded or filed against Tenant in any court, registry, etc.
and Tenant shall fail to pay such judgment within thirty (30) days after the
judgment shall have become final beyond appeal or to discharge or secure by
surety bond such lien, attachment, etc. within thirty (30) days of such entry,
recording or filing, as the case may be;

 

(n)               the leasehold hereby created shall be taken on execution or by
other process of law and shall not be revested in Tenant within sixty (60) days
thereafter;

 

(o)               a receiver, sequesterer, trustee or similar officer shall be
appointed by a court of competent jurisdiction to take charge of all or any part
of Tenant’s Property and such appointment shall not be vacated within sixty (60)
days; or

 

(p)               any proceeding shall be instituted by or against Tenant
pursuant to any of the provisions of any Act of Congress or State law relating
to bankruptcy, reorganizations, arrangements, compositions or other relief from
creditors, and, in the case of any proceeding instituted against it, if Tenant
shall fail to have such proceedings dismissed within thirty (30) days or if
Tenant is adjudged bankrupt or insolvent as a result of any such proceeding;

 

Wherever “Tenant” is used in subsections (i), (j), (k), (l), (n) or (o) of this
Section 20.1, it shall be deemed to include any parent entity of Tenant and any
guarantor of any of Tenant’s obligations under this Lease.

 

20.2          Remedies. Upon an Event of Default, Landlord may, by notice to
Tenant, elect to terminate this Lease; and thereupon (and without prejudice to
any remedies which might otherwise be available for arrears of Rent or preceding
breach of covenant or agreement and without prejudice to Tenant’s liability for
damages as hereinafter stated), upon the giving of such notice, this Lease shall
terminate as of the date specified therein as though that were the Expiration
Date. Upon such termination, Landlord shall have the right to utilize the
Security Deposit or draw down the entire Letter of Credit, as applicable, and
apply the proceeds thereof to its damages hereunder. Without being taken or
deemed to be guilty of any manner of trespass or conversion, and without being
liable to indictment, prosecution or damages therefor, Landlord may, by lawful
process, enter into and upon the Premises (or any part thereof in the name of
the whole); repossess the same, as of its former estate; and expel Tenant and
those claiming under Tenant. The words “re-entry” and “re-enter” as used in this
Lease are not restricted to their technical legal meanings.

 



49

 

 

20.3          Damages - Termination.

 

(a)               Upon the termination of this Lease under the provisions of
this Section 20, Tenant shall pay to Landlord Rent up to the time of such
termination, shall continue to be liable for any preceding breach of covenant,
and in addition, shall pay to Landlord as damages, at the election of Landlord,
either:

 

(i)                 the amount (discounted to present value at the rate of five
percent (5%) per annum) by which, at the time of the termination of this Lease
(or at any time thereafter if Landlord shall have initially elected damages
under Section 20.3(a)(ii) below), (x) the aggregate of Rent projected over the
period commencing with such termination and ending on the Expiration Date,
exceeds (y) the aggregate projected rental value of the Premises for such
period, taking into account a reasonable time period during which the Premises
shall be unoccupied, plus all Reletting Costs (hereinafter defined); or

 

(ii)              amounts equal to Rent which would have been payable by Tenant
had this Lease not been so terminated, payable upon the due dates therefor
specified herein following such termination and until the Expiration Date,
provided, however, if Landlord shall re-let the Premises during such period,
Landlord shall credit Tenant with the net rents received by Landlord from such
re-letting, such net rents to be determined by first deducting from the gross
rents as and when received by Landlord from such re-letting the expenses
incurred or paid by Landlord in terminating this Lease, as well as the expenses
of re-letting, including altering and preparing the Premises for new tenants,
brokers’ commissions, and all other similar and dissimilar expenses properly
chargeable against the Premises and the rental therefrom (collectively,
“Reletting Costs”), it being understood that any such re-letting may be for a
period equal to or shorter or longer than the remaining Term; and provided,
further, that (x) in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder and (y) in
no event shall Tenant be entitled in any suit for the collection of damages
pursuant to this Section 20.3(a)(ii) to a credit in respect of any net rents
from a re-letting except to the extent that such net rents are actually received
by Landlord prior to the commencement of such suit. If the Premises or any part
thereof should be re-let in combination with other space, then proper
apportionment on a square foot area basis shall be made of the rent received
from such re-letting and of the expenses of re-letting.

 

(b)               In calculating the amount due under Section 20.3(a)(i), above,
there shall be included, in addition to the Base Rent, all other considerations
agreed to be paid or performed by Tenant, including without limitation Tenant’s
Share of Operating Costs and Taxes, on the assumption that all such amounts and
considerations would have increased at the rate of three percent (3%) per annum
for the balance of the full term hereby granted.

 

(c)               Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the Term would have expired if it had not been
terminated hereunder.

 

(d)               Nothing herein contained shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any Event of Default hereunder.

 



50

 

 

(e)               In lieu of any other damages or indemnity and in lieu of full
recovery by Landlord of all sums payable under all the foregoing provisions of
this Section 20.3, Landlord may, by written notice to Tenant, at any time after
this Lease is terminated under any of the provisions herein contained or is
otherwise terminated for breach of any obligation of Tenant and before such full
recovery, elect to recover, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the aggregate of (x) an amount equal to the lesser
of (1) Rent accrued under this Lease in the twelve (12) months immediately prior
to such termination, or (2) Rent payable during the remaining months of the Term
if this Lease had not been terminated, plus (y) the amount of Rent accrued and
unpaid at the time of termination, less (z) the amount of any recovery by
Landlord under the foregoing provisions of this Section 20.3 up to the time of
payment of such liquidated damages.

 

20.4          Landlord’s Self-Help; Fees and Expenses. If Tenant shall default
(after applicable notice and cure periods) in the performance of any covenant on
Tenant’s part to be performed in this Lease contained, including without
limitation the obligation to maintain the Premises in the required condition
pursuant to Section 10.1 above, Landlord may, upon reasonable advance notice,
except that no notice shall be required in an emergency, immediately, or at any
time thereafter, perform the same for the account of Tenant. Tenant shall pay to
Landlord within thirty (30) days of Landlord’s written demand therefor any costs
incurred by Landlord in connection therewith, together with interest at the
Default Rate until paid in full. In addition, Tenant shall pay all of Landlord’s
reasonable costs and expenses, including without limitation reasonable
attorneys’ fees, incurred (i) in enforcing any obligation of Tenant under this
Lease or (ii) as a result of Landlord or any of the Landlord Parties, without
its fault, being made party to any litigation pending by or against any of the
Tenant Parties.

 

20.5          Waiver of Redemption, Statutory Notice and Grace Periods. Tenant
does hereby waive and surrender all rights and privileges which it might have
under or by reason of any present or future Legal Requirements to redeem the
Premises or to have a continuance of this Lease for the Term hereby demised
after being dispossessed or ejected therefrom by process of law or under the
terms of this Lease or after the termination of this Lease as herein provided.
Except to the extent prohibited by Legal Requirements, any statutory notice and
grace periods provided to Tenant by law are hereby expressly waived by Tenant.

 

20.6          Landlord’s Remedies Not Exclusive. The specified remedies to which
Landlord may resort hereunder, unless otherwise expressly provided, are
cumulative and are not intended to be exclusive of any remedies or means of
redress to which Landlord may at any time be lawfully entitled, and Landlord may
invoke any remedy (including the remedy of specific performance) allowed at law
or in equity as if specific remedies were not herein provided for.

 

20.7          No Waiver. Landlord’s failure to seek redress for violation, or to
insist upon the strict performance, of any covenant or condition of this Lease,
or any of the Rules and Regulations promulgated hereunder, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
Rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach. The failure of Landlord to enforce any of such
Rules and Regulations against Tenant and/or any other tenant in the Building
shall not be deemed a waiver of any such Rules and Regulations. No provisions of
this Lease shall be deemed to have been waived by either party unless such
waiver be in writing signed by such party. No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated shall be deemed to
be other than on account of the stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy in this Lease provided.

 



51

 

 

20.8          Restrictions on Tenant’s Rights. During the continuation of any
material Event of Default which is not cured within ten (10) days from the date
such cure is required hereunder, (a) Landlord shall not be obligated to provide
Tenant with any notice pursuant to Sections 2.3 and 2.4 above; and (b) Tenant
shall not have the right to make, nor to request Landlord’s consent or approval
with respect to, any Alterations or Transfers.

 

20.9          Landlord Default. Notwithstanding anything to the contrary
contained in the Lease, Landlord shall in no event be in default in the
performance of any of Landlord’s obligations under this Lease unless Landlord
shall have failed to perform such obligations within thirty (30) days (or such
additional time as is reasonably required to correct any such default, provided
Landlord commences cure within 30 days) after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation.
Except as expressly set forth in this Lease, Tenant shall not have the right to
terminate or cancel this Lease or to withhold Rent or to set-off or deduct any
claim or damages against Rent as a result of any default by Landlord or breach
by Landlord of its covenants or any warranties or promises hereunder, except in
the case of a wrongful eviction of Tenant from the Premises (constructive or
actual) by Landlord, and then only if the same continues after notice to
Landlord thereof and an opportunity for Landlord to cure the same as set forth
above. In addition, Tenant shall not assert any right to deduct the cost of
repairs or any monetary claim against Landlord from Rent thereafter due and
payable under this Lease.

 

21.SURRENDER; ABANDONED PROPERTY; HOLD-OVER

 

21.1          Surrender

 

(a)               Upon the expiration or earlier termination of the Term, Tenant
shall (i) peaceably quit and surrender to Landlord the Premises (including,
without limitation, all fixed lab benches, fume hoods, electric, plumbing,
heating and sprinkling systems, fixtures and outlets, vaults, paneling, molding,
shelving, radiator enclosures, cork, rubber, linoleum and composition floors,
ventilating, silencing, air conditioning and cooling equipment therein, Tenant’s
Generator, Landlord’s Work, and all other furniture, fixtures, and equipment
that was either provided by Landlord or paid for in whole or in part by any
allowance provided to Tenant by Landlord under this Lease) broom clean, in good
order, repair and condition excepting only ordinary wear and tear and damage by
fire or other Casualty; (ii) remove all of Tenant’s Property, all autoclaves and
cage washers and, at Landlord’s election, any Alterations made by Tenant (in
accordance with Section 11.1); and (iii) repair any damages to the Premises or
the Building caused by the installation or removal of Tenant’s Property and/or
such Alterations. Tenant’s obligations under this Section 21.1(a) shall survive
the expiration or earlier termination of this Lease.

 



52

 

 

(b)               Prior to the expiration of this Lease (or within thirty (30)
days after any earlier termination), Tenant shall clean and otherwise
decommission all interior surfaces (including floors, walls, ceilings, and
counters), piping, supply lines, waste lines, acid neutralization systems and
plumbing in and/or exclusively serving the Premises, and all exhaust or other
ductwork in and/or exclusively serving the Premises, in each case which has
carried or released or been contacted by any Hazardous Materials or other
chemical or biological materials used in the operation of the Premises, and
shall otherwise clean the Premises so as to permit the Surrender Plan (defined
below) to be issued. At least thirty (30) days prior to the expiration of the
Term (or, if applicable, within five (5) business days after any earlier
termination of this Lease), Tenant shall deliver to Landlord a reasonably
detailed narrative description of the actions proposed (or required by any Legal
Requirements) to be taken by Tenant in order to render the Premises (including
any Alterations permitted or required by Landlord to remain therein) free of
Hazardous Materials and otherwise available for unrestricted use and occupancy
including without limitation causing the Premises to be decommissioned in
accordance with the regulations of the U.S. Nuclear Regulatory Commission and/or
the Massachusetts Department of Public Health (the “MDPH”) for the control of
radiation, and cause the Premises to be released for unrestricted use by the
Radiation Control Program of the MDPH (the “Surrender Plan”). The Surrender Plan
(i) shall be accompanied by a current list of (A) all Required Permits held by
or on behalf of any Tenant Party with respect to Hazardous Materials in, on,
under, at or about the Premises, and (B) Tenant’s Hazardous Materials, and (ii)
shall be subject to the review and approval of Landlord’s environmental
consultant. In connection with review and approval of the Surrender Plan, upon
request of Landlord, Tenant shall deliver to Landlord or its consultant such
additional non-proprietary information concerning the use of and operations
within the Premises as Landlord shall request. On or before the expiration of
the Term (or within thirty (30) days after any earlier termination of this
Lease, during which period Tenant’s use and occupancy of the Premises shall be
governed by Section 21.3 below), Tenant shall (i) perform or cause to be
performed all actions described in the approved Surrender Plan, and (ii) deliver
to Landlord a certification from a third party certified industrial hygienist
reasonably acceptable to Landlord certifying that the Premises do not contain
any Hazardous Materials and evidence that the approved Surrender Plan shall have
been satisfactorily completed by a contractor acceptable to Landlord, and
Landlord shall have the right, subject to reimbursement at Tenant’s expense as
set forth below, to cause Landlord’s environmental consultant to inspect the
Premises and perform such additional procedures as may be deemed reasonably
necessary to confirm that the Premises are, as of the expiration of the Term
(or, if applicable, the date which is thirty (30) days after any earlier
termination of this Lease), free of Hazardous Materials and otherwise available
for unrestricted use and occupancy as aforesaid. Landlord shall have the
unrestricted right to deliver the Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties. Such third parties and the Landlord Parties shall be entitled to rely
on the Surrender Plan. If Tenant shall fail to prepare or submit a Surrender
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Surrender Plan, or if such Surrender Plan, whether or not approved by Landlord,
shall fail to adequately address the use of Hazardous Materials by any of the
Tenant Parties in, on, at, under or about the Premises, Landlord shall have the
right to take any such actions as Landlord may deem reasonable or appropriate to
assure that the Premises and the Property are surrendered in the condition
required hereunder, the cost of which actions shall be reimbursed by Tenant as
Additional Rent upon demand. Tenant’s obligations under this Section 21.1(b)
shall survive the expiration or earlier termination of the Term.

 



53

 

 

(c)               No act or thing done by Landlord during the Term shall be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
such surrender shall be valid, unless in writing signed by Landlord. Unless
otherwise agreed by the parties in writing, no employee of Landlord or of
Landlord’s agents shall have any power to accept the keys of the Premises prior
to the expiration or earlier termination of this Lease. The delivery of keys to
any employee of Landlord or of Landlord’s agents shall not operate as a
termination of this Lease or a surrender of the Premises.

 

(d)               Notwithstanding anything to the contrary contained herein,
Tenant shall, at its sole cost and expense, remove from the Premises, prior to
the end of the Term, any item installed by or for Tenant and which, pursuant to
Legal Requirements, must be removed therefrom before the Premises may be used by
a subsequent tenant.

 

21.2          Abandoned Property. After the expiration or earlier termination
hereof, if Tenant fails to remove any property from the Building or the Premises
which Tenant is obligated by the terms of this Lease to remove within five (5)
business days after written notice from Landlord, such property (the “Abandoned
Property”) shall be conclusively deemed to have been abandoned, and may either
be retained by Landlord as its property or sold or otherwise disposed of in such
manner as Landlord may see fit. If any item of Abandoned Property shall be sold,
Tenant hereby agrees that Landlord may receive and retain the proceeds of such
sale and apply the same, at its option, to the expenses of the sale, the cost of
moving and storage, any damages to which Landlord may be entitled under Section
20 hereof or pursuant to law, and to any arrears of Rent.

 

21.3          Holdover. If any of the Tenant Parties holds over (which term
shall include, without limitation, the failure of Tenant or any Tenant Party to
perform all of its obligations under Section 21.1 above) after the end of the
Term, Tenant shall be deemed a tenant-at-sufferance subject to the provisions of
this Lease. Whether or not Landlord has previously accepted payments of Rent
from Tenant:

 

(a)               Tenant shall pay Base Rent at the Hold Over Percentage, as
hereinafter defined, of the highest rate of Base Rent payable during the Term,

 

(b)               Tenant shall continue to pay to Landlord all Additional Rent,
and

 

(c)               in the event such hold over extends beyond thirty (30) days
after the end of the Term, Tenant shall be liable for all damages, including
without limitation lost business and consequential damages, incurred by Landlord
as a result of such holding over, Tenant hereby acknowledging that Landlord may
need the Premises after the end of the Term for other tenants and that the
damages which Landlord may suffer as the result of Tenant’s holding over cannot
be determined as of the Execution Date. Nothing contained herein shall grant
Tenant the right to holdover after the expiration or earlier termination of the
Term. The “Hold Over Percentage” shall be 150% for the first thirty (30) days of
such holdover, and 200% for any period of hold over after the first thirty (30)
days. Nothing contained herein shall grant Tenant the right to holdover after
the expiration or earlier termination of the Term.

 



54

 

 

21.4          Warranties. Tenant hereby assigns to Landlord any warranties in
effect on the last day of the Term with respect to any fixtures and Alterations
installed in the Premises. Tenant shall provide Landlord with copies of any such
warranties prior to the expiration of the Term (or, if the Lease is earlier
terminated, within five (5) days thereafter).

 

22.MORTGAGEE RIGHTS

 

22.1          Subordination. Tenant’s rights and interests under this Lease
shall be (i) subject and subordinate to any ground lease, overleases, mortgage,
deed of trust, or similar instrument covering the Premises, the Building and/or
the Land and to all advances, modifications, renewals, replacements, and
extensions thereof (each of the foregoing, a “Mortgage”), or (ii) if any
Mortgagee elects, prior to the lien of any present or future Mortgage. Tenant
further shall attorn to and recognize any successor landlord, whether through
foreclosure or otherwise, as if the successor landlord were the originally named
landlord. The provisions of this Section 22.1 shall be self-operative and no
further instrument shall be required to effect such subordination or attornment;
however, Tenant agrees to execute, acknowledge and deliver such instruments,
confirming such subordination and attornment in such form as shall be requested
by any such holder, with such commercially reasonable modifications as may be
requested by Tenant, within fifteen (15) days of request therefor.
Notwithstanding the foregoing, it shall be a condition to Tenant’s obligation to
subordinate the Lease to any future Mortgage that the holder of such future
Mortgage enters into an SNDA with Tenant. An “SNDA” shall be defined as a
subordination, non-disturbance and attornment agreement on the standard form of
SNDA then being used by the holder of the Mortgage in question, with such
commercially reasonable modifications as may be requested by Tenant. Landlord
represents to Tenant that, as of the Execution Date, there are no mortgages
affecting the Building or the Land. Tenant shall pay any reasonable charges
(including legal fees) required by such holder as a condition to entering into
such SNDA.

 

22.2          Notices. Tenant shall give each Mortgagee, of which it has been
given notice, the same notices given to Landlord concurrently with the notice to
Landlord, and each Mortgagee shall have a reasonable opportunity thereafter to
cure a Landlord default, and Mortgagee’s curing of any of Landlord’s default
shall be treated as performance by Landlord.

 

22.3          Mortgagee Consent. Tenant acknowledges that, where applicable, any
consent or approval hereafter given by Landlord may be subject to the further
consent or approval of a Mortgagee; and the failure or refusal of such Mortgagee
to give such consent or approval shall, notwithstanding anything to the contrary
in this Lease contained, constitute reasonable justification for Landlord’s
withholding its consent or approval.

 

22.4          Mortgagee Liability. Tenant acknowledges and agrees that if any
Mortgage shall be foreclosed, (a) the liability of the Mortgagee and its
successors and assigns shall exist only so long as such Mortgagee or purchaser
is the owner of the Premises, and such liability shall not continue or survive
after further transfer of ownership; and (b) such Mortgagee and its successors
or assigns shall not be (i) liable for any act or omission of any prior lessor
under this Lease, unless such act or omission relates to repair and maintenance
and is of a continuing nature and such mortgagee or purchaser fails to cure the
same within a reasonable time after succeeding to Landlord’s interest; (ii)
liable for the performance of Landlord’s covenants pursuant to the provisions of
this Lease which arise and accrue prior to such entity succeeding to the
interest of Landlord under this Lease or acquiring such right to possession;
(iii) subject to any offsets or defense which Tenant may have at any time
against Landlord; (iv) bound by any base rent or other sum which Tenant may have
paid previously for more than one (1) month (except for Operating Costs and
Taxes, which are paid based on an estimate); or (v) liable for the performance
of any covenant of Landlord under this Lease which is capable of performance
only by the original Landlord.

 



55

 

 

23.QUIET ENJOYMENT.

 

Landlord covenants that so long as Tenant keeps and performs each and every
covenant, agreement, term, provision and condition herein contained on the part
and on behalf of Tenant to be kept and performed, Tenant shall peaceably and
quietly hold, occupy and enjoy the Premises during the Term free from the claims
of all persons lawfully claiming by, through or under Landlord subject,
nevertheless, to the covenants, agreements, terms, provisions and conditions of
this Lease, any matters of record or of which Tenant has knowledge and to any
Mortgage to which this Lease is subject and subordinate, as hereinabove set
forth.

 

24.NOTICES.

 

Any notice, consent, request, bill, demand or statement hereunder (each, a
“Notice”) by either party to the other party shall be in writing and shall be
deemed to have been duly given when either delivered by hand or by nationally
recognized overnight courier (in either case with evidence of delivery or
refusal thereof) addressed as follows:

 

If to Landlord:

HCP/King 75 Hayden LLC

c/o King Street Properties

800 Boylston Street, Suite 1570

Boston, MA 02199

Attention: Stephen D. Lynch

 

With a copy to:

Goulston & Storrs PC

400 Atlantic Avenue

Boston, MA 02110

Attention: King Street

 

if to Tenant:

Voyager Therapeutics, Inc.

64 Sidney Street

Cambridge, MA 02139

Attention: Chief Executive Officer

 

With a copy to:

Voyager Therapeutics, Inc.

64 Sidney Street

Cambridge, MA 02139

Attention: General Counsel

 

Notwithstanding the foregoing, any notice from Landlord to Tenant regarding
ordinary business operations (e.g., exercise of a right of access to the
Premises, maintenance activities, invoices, etc.) may also be given by written
notice delivered by email to Tenant’s head of facilities/operations. Either
party may at any time change the address or specify an additional address for
such Notices by delivering or mailing, as aforesaid, to the other party a notice
stating the change and setting forth the changed or additional address, provided
such changed or additional address is within the United States. Notices shall be
effective upon the date of receipt or refusal thereof.

 



56

 

 

25.MISCELLANEOUS

 

25.1          Separability. If any provision of this Lease or portion of such
provision or the application thereof to any person or circumstance is for any
reason held invalid or unenforceable, the remainder of this Lease (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

 

25.2          Captions. The captions are inserted only as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of this Lease nor the intent of any provisions thereof.

 

25.3          Broker. Tenant and Landlord each warrants and represents that it
has dealt with no broker in connection with the consummation of this Lease other
than CBRE and JLL New England (collectively, “Broker”). Tenant and Landlord each
agrees to defend, indemnify and save the other harmless from and against any
Claims arising in breach of the representation and warranty set forth in the
immediately preceding sentence. Landlord shall be solely responsible for the
payment of any brokerage commissions to the Broker pursuant to separate
agreements between Landlord and each Broker.

 

25.4          Entire Agreement. This Lease, Lease Summary Sheet and Exhibits
1-12 attached hereto and incorporated herein contain the entire and only
agreement between the parties and any and all statements and representations,
written and oral, including previous correspondence and agreements between the
parties hereto, are merged herein. Tenant acknowledges that all representations
and statements upon which it relied in executing this Lease are contained herein
and that Tenant in no way relied upon any other statements or representations,
written or oral. This Lease may not be modified orally or in any manner other
than by written agreement signed by the parties hereto.

 

25.5          Governing Law. This Lease is made pursuant to, and shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts and any applicable local municipal rules, regulations, by-laws,
ordinances and the like.

 

25.6          Representation of Authority. By his or her execution hereof, each
of the signatories on behalf of the respective parties hereby warrants and
represents to the other that he or she is duly authorized to execute this Lease
on behalf of such party. Upon Landlord’s request, Tenant shall provide Landlord
with evidence that any requisite resolution, corporate authority and any other
necessary consents have been duly adopted and obtained.

 



57

 

 

 

25.7          Expenses Incurred by Landlord Upon Tenant Requests. Tenant shall,
upon demand, reimburse Landlord for all reasonable expenses, including, without
limitation, legal fees, incurred by Landlord in connection with all requests by
Tenant for consents, approvals or execution of collateral documentation related
to this Lease, including, without limitation, costs incurred by Landlord in the
review and approval of Tenant’s plans and specifications in connection with
proposed Alterations to be made by Tenant to the Premises or in connection with
requests by Tenant for Landlord’s consent to make a Transfer. Such costs shall
be deemed to be Additional Rent under this Lease.

 

25.8          Survival. Without limiting any other obligation of Tenant which
may survive the expiration or prior termination of the Term, all obligations on
the part of Tenant to indemnify, defend, or hold Landlord harmless, as set forth
in this Lease shall survive the expiration or prior termination of the Term.

 

25.9          Limitation of Liability.

 

(a)               Limitation on Landlord’s Liability. Tenant shall neither
assert nor seek to enforce any claim against Landlord or any of the Landlord
Parties, or the assets of any of the Landlord Parties, for breach of this Lease
or otherwise, other than against Landlord’s interest in the Building and in the
uncollected rents, issues and profits thereof, and Tenant agrees to look solely
to such interest for the satisfaction of any liability of Landlord under this
Lease. This Section 25.9 shall not limit any right that Tenant might otherwise
have to obtain injunctive relief against Landlord. Landlord and Tenant
specifically agree that in no event shall any officer, director, trustee,
employee or representative of Landlord or any of the other Landlord Parties ever
be personally liable for any obligation under this Lease, nor shall Landlord or
any of the other Landlord Parties be liable for consequential or incidental
damages or for lost profits whatsoever in connection with this Lease.

 

(b)               Limitation on Tenant’s Liability. Landlord shall neither
assert nor seek to enforce any claim against Tenant or any of the Tenant Parties
for breach of this Lease or otherwise, other than against the assets and
property of Tenant, and Landlord agrees to look solely to such assets and
property for the satisfaction of any liability of Tenant or any Tenant Parties
under this Lease. This Section 25.9(b) shall not limit any right that Landlord
might otherwise have to obtain injunctive relief against Tenant. Landlord and
Tenant specifically agree that in no event: (i) any officer, director, trustee,
employee or representative of Tenant or any of the other Tenant Parties ever be
personally liable for any obligation under this Lease, and (ii) Tenant or any of
the other Tenant Parties be liable for consequential or incidental damages or
for lost profits whatsoever in connection with this Lease, except that nothing
in this Section 25.9(b) shall limit or affect any liability or obligation which
Tenant may have in the event of any breach by Tenant of its obligations under
either Article 17 (Hazardous Materials) or Section 21.3 (Holdover).

 

25.10       Binding Effect. The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the successors and assigns of
the parties hereto with the same effect as if mentioned in each instance where a
party hereto is named or referred to, except that no violation of the provisions
of Section 13 hereof shall operate to vest any rights in any successor or
assignee of Tenant. A facsimile or electronic signature on this Lease shall be
equivalent to, and have the same force and effect as, an original signature.

 



58

 

 

25.11       Landlord Obligations upon Transfer. Upon any sale, transfer or other
disposition of the Building, Landlord shall be entirely freed and relieved from
the performance and observance thereafter of all covenants and obligations
hereunder on the part of Landlord to be performed and observed, it being
understood and agreed in such event (and it shall be deemed and construed as a
covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord, including, without limitation, Landlord’s obligations with respect to
the Letter of Credit and Security Deposit, except as otherwise agreed in
writing.

 

25.12        No Grant of Interest. Tenant shall not grant any interest
whatsoever in any fixtures within the Premises or any item paid in whole or in
part by Landlord’s Contribution or by Landlord.

 

25.13        Financial Information. Tenant shall deliver to Landlord, within
thirty (30) days after Landlord’s reasonable request, Tenant’s most recently
completed balance sheet and related statements of income, shareholder’s equity
and cash flows statements (audited if available) reviewed by an independent
certified public accountant and certified by an officer of Tenant as being true
and correct in all material respects. Any such financial information may be
relied upon by any actual or potential lessor, purchaser, or Mortgagee of the
Property or any portion thereof.

 

25.14        OFAC Certificate and Indemnity. Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 10756, the “Patriot
Act”) prohibit certain property transfers. Tenant hereby represents and warrants
to Landlord (which representations and warranties shall be deemed to be
continuing and re-made at all times during the Term) that neither Tenant nor any
holder of non-publicly traded stock, manager, beneficiary, partner, or principal
of Tenant is subject to the Executive Order, that none of them is listed on the
United States Department of the Treasury Office of Foreign Assets Control
(“OFAC”) list of “Specially Designated Nationals and Blocked Persons” as
modified from time to time, and that none of them is otherwise subject to the
provisions of the Executive Order or the Patriot Act. The most current list of
“Specially Designated Nationals and Blocked Persons” can be found at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html. Tenant shall from time
to time, within ten days after request by Landlord, deliver to Landlord any
certification or other evidence requested from time to time by Landlord in its
reasonable discretion, confirming Tenant’s compliance with these provisions. No
assignment or subletting shall be effective unless and until the assignee or
subtenant thereunder delivers to Landlord written confirmation of such party’s
compliance with the provisions of this subsection, in form and content
satisfactory to Landlord. If for any reason the representations and warranties
set forth in this subsection, or any certificate or other evidence of compliance
delivered to Landlord hereunder, is untrue in any respect when made or
delivered, or thereafter becomes untrue in any respect, then an Event of Default
hereunder shall be deemed to occur immediately, and there shall be no
opportunity to cure. Tenant shall indemnify, defend with counsel reasonably
acceptable to Landlord, and hold Landlord harmless from and against, any and all
liabilities, losses claims, damages, penalties, fines, and costs (including
attorneys’ fees and costs) arising from or related to the breach of any of the
foregoing representations, warranties, and duties of Tenant. The provisions of
this subsection shall survive the expiration or earlier termination of this
Lease for the longest period permitted by law.

 



59

 

 

25.15       Confidentiality. Tenant acknowledges and agrees that the terms of
this Lease are confidential. Disclosure of the terms hereof could adversely
affect the ability of Landlord to negotiate other leases with respect to the
Building and may impair Landlord’s relationship with other tenants of the
Building. Tenant agrees that it and its partners, officers, directors,
employees, brokers, and attorneys, if any, shall not disclose the terms and
conditions of this Lease to any other person or entity without the prior written
consent of Landlord which may be given or withheld by Landlord, in Landlord’s
sole discretion, except as required for financial disclosures or securities
filings, as required by the order of any court or public body with authority
over Tenant, or in connection with any litigation between Landlord and Tenant
with respect this Lease. It is understood and agreed that damages alone would be
an inadequate remedy for the breach of this provision by Tenant, and Landlord
shall also have the right to seek specific performance of this provision and to
seek injunctive relief to prevent its breach or continued breach.

 

25.16        Force Majeure. Other than for Tenant’s obligations under this Lease
that can be performed by the payment of money (e.g., payment of Rent and
maintenance of insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, acts of terrorism, governmental laws, regulations, or
restrictions, or any other causes of any kind whatsoever which are beyond the
control of such party (collectively “Force Majeure”). In no event shall
financial inability of a party be deemed to be Force Majeure.

 

26.RIGHT OF FIRST OFFER.

 

26.1          Grant of Option. Subject to the provisions of this Section 26,
from and after the initial leasing by Landlord of the ROFO Premises (as
hereinafter defined) to one or more tenants, Tenant shall have a right of first
offer (the “ROFO”) to lease the ROFO Premises at any time that the ROFO Premises
become available for lease, as hereinafter defined, so long as the ROFO
Conditions, as hereinafter defined (which ROFO Conditions Landlord may waive, at
its election, by written notice to Tenant at any time), are satisfied both at
the time that Landlord is required to give an Offer, as hereinafter defined, and
as of the commencement date of the term of the ROFO Premises.

 

26.2          Definition of ROFO Premises. The “ROFO Premises” shall be defined
as any space on the second (2nd) floor of the Building, other than the Premises,
when such area becomes available for lease from time to time, as hereinafter
defined, during the Term of this Lease (as it may be extended). For the purposes
of this Section 26.2, the ROFO Premises shall be deemed to be “available for
lease” if, during the Term of this Lease (as it may be extended), Landlord, in
its sole judgment, determines that such area will become available for leasing
to Tenant (i.e., when Landlord determines that the then current tenant of such
ROFO Premises will vacate such ROFO Premises, and all Superior Rights (as
hereinafter defined) with respect to such ROFO Premises have either lapsed
unexercised or have been irrevocably waived by the current tenant of such ROFO
Premises, and when Landlord intends to offer such area for lease). “Superior
Rights” shall be defined as: (i) the right of the existing tenant or occupant of
the ROFO Premises to extend or renew the term of its lease of the ROFO Premises,
or the applicable portion thereof, (ii) the rights of any existing tenant or
occupant whose lease or occupancy agreement was executed prior to the Execution
Date of this Lease to lease the ROFO Premises, and (iii) the right of Landlord
to enter into an agreement with any existing tenant or occupant of the ROFO
Premises, or the applicable portion thereof, renewing or extending such lease or
occupancy agreement, provided, however, with respect to an agreement with any
existing tenant or occupant of the ROFO Premises under this clause (iii), in the
event such existing tenant or occupant has an extension option under an existing
lease or occupancy agreement and such option remains unexercised for more than
fifteen (15) business days after such option’s expiration, then Landlord shall
not have the right, without first delivering an Offer to Tenant (if and to the
extent otherwise required under this Section 26), to enter into an agreement
with such existing tenant or occupant extending such lease or occupancy
agreement. Landlord shall not have the right, without first delivering an Offer
to Tenant if and to the extent otherwise required under this Section 26, to
lease any ROFO Premises to affiliates of Landlord or to keep any ROFO Premises
in the Building vacant after it becomes available for lease.

 



60

 

 

26.3          Procedures for Exercising ROFO. At such time as ROFO Premises
becomes available for lease to Tenant, Landlord shall, subject to the provisions
of this Section 26, give a written offer (the “Offer”) to Tenant of the terms
under which Landlord is prepared to lease the ROFO Premises to Tenant, including
the Base Rent (which shall be based upon Landlord’s good faith judgment of the
fair market rental value of the ROFO Premises in question), Tenant’s improvement
allowance, if any, term, renewal term and all other material business terms.
Tenant may lease the ROFO Premises under such terms, by delivering written
notice (the “Acceptance”) to Landlord accepting such Offer within ten (10)
business days after Landlord gives such Offer to Tenant, time being of the
essence.

 

26.4          Conditions to ROFO. The ROFO is subject to the following
conditions, and, without limiting the foregoing, Landlord shall have no
obligation to give an Offer to Tenant with respect to the ROFO Premises, or any
portion thereof, if any of the following conditions (“ROFO Conditions”) are not
satisfied:

 

(i)               no Event of Default by Tenant (as said term is defined in
Section 20 of the Lease) exists at the time that Landlord would otherwise
deliver the Offer; or

 

(ii)              no portion of the Premises is sublet (other than to an
Affiliated Entity or Successor, as defined in Section 13.7 of the Lease) at the
time Landlord would otherwise deliver the Offer; or

 

(iii)             the Lease has not been assigned (other than to an Affiliated
Entity or Successor) prior to the date Landlord would otherwise deliver the
Offer; or

 

(iv)             at least one (1) year remains in the Term, as it may be
extended pursuant hereto.

 

26.5          Termination of Right of First Offer. Tenant’s right to lease ROFO
Premises pursuant to this Section 26 shall terminate with respect to the Offer,
upon the earlier to occur of: (i) Tenant’s failure to give a timely Acceptance
with respect to such ROFO Premises within the ten-(10)-business day period
provided in Section 26.3 above; or (ii) the date Landlord would have provided
Tenant an Offer with respect to such ROFO Premises if Tenant had not failed to
satisfy one or more of the ROFO Conditions set forth in Section 26.4, terminate,
and Tenant shall have no further right to lease such ROFO Premises. If Landlord
gives Tenant an Offer to lease ROFO Premises constituting only a portion of the
ROFO Premises, then Tenant’s right to lease such portion of the ROFO Premises
pursuant to the Offer shall terminate upon the earlier to occur of: (i) Tenant’s
failure to give a timely Acceptance with respect to such portion of such ROFO
Premises within the ten-(10)-business-day period provided in Section 26.3 above;
or (ii) the date Landlord would have provided Tenant an Offer with respect to
such portion of the ROFO Premises if Tenant had not failed to satisfy one or
more of the ROFO Conditions set forth in Section 26.4; provided that Landlord
shall continue to offer ROFO Premises to Tenant as ROFO Premises become
available for lease, subject to the terms and conditions of Article 26.

 



61

 

 

26.6          Terms of Lease Applicable ROFO Premises. The terms applicable to
Tenant’s demise of the ROFO Premises, or any portion thereof, shall be upon the
terms set forth in the applicable Offer, and otherwise upon the terms and
conditions of the Lease, to the extent that the provisions of the Lease are not
inconsistent with such Offer, and as follows:

 

(i)               The term for the ROFO Premises shall, subject to clause (iii)
below, commence upon the commencement date stated in the Offer.

 

(ii)              Tenant shall pay Base Rent and Additional Rent for such ROFO
Premises, or portion thereof, in accordance with the terms and conditions of the
Offer.

 

(iii)             Such ROFO Premises shall be accepted by Tenant in its
condition (including improvements and personalty, if any) and as-built
configuration existing on the earlier of the date Tenant takes possession of
such ROFO Premises, or portion thereof, or as of the date the term for such ROFO
Premises, or portion thereof, commences, and Landlord shall have no obligation
to provide any Landlord contribution or free rent with respect to such ROFO
Premises, or portion thereof, unless otherwise provided in such Offer.

 

26.7          Offering Amendment. If Tenant exercises a ROFO with respect to
ROFO Premises, Landlord shall prepare an amendment (the “Offering Amendment”)
adding such ROFO Premises, or portion thereof, to the Premises on the terms set
forth in the Offer and reflecting the changes in the Base Rent, Rentable Square
Footage of the ROFO Premises, Tenant’s Share, and other mutually agreeable
appropriate terms. A copy of the Offering Amendment shall be sent to Tenant
within a reasonable time after Landlord’s receipt of the Acceptance sent by
Tenant to Landlord, and, if the terms and conditions of the Offering Amendment
are reasonably acceptable to Tenant, then Tenant shall execute and return the
Offering Amendment to Landlord within fifteen (15) days thereafter, but an
otherwise valid exercise of the ROFO shall be fully effective whether or not the
Offering Amendment is executed.

 

26.8          Last Acceptance Date. If Tenant does not give Landlord a written
Acceptance on or before the date (“Last Acceptance Date”) which is ten (10) days
after Landlord gives the Offer to Tenant, Landlord shall have the right to enter
into a lease the subject ROFO Premises on any terms to any party.

 

[SIGNATURES ON FOLLOWING PAGE]

 



62

 

 

IN WITNESS WHEREOF the parties hereto have executed this Lease as of the
Execution Date.

 

LANDLORD       HCP/KING 75 HAYDEN LLC,   a Delaware limited liability company  
    By: King Mattingly LLC, a Massachusetts limited     liability company, its
Manager  

 

        By: King Street Properties Investments LLC, a       Massachusetts
limited liability company, its Manager  

 

        By: /s/ Stephen D. Lynch       Name: Stephen D. Lynch       Its Manager
 

 

    TENANT       VOYAGER THERAPEUTICS, INC.,   a Massachusetts corporation      
By: /s/ G. Andre Turenne     Name: G. Andre Turenne     Title: President and
Chief Executive Officer  

 



63

